Exhibit 10.1

 

EXECUTION COPY

 

 

STOCK PURCHASE AGREEMENT

 

 

dated as of December 22, 2010

 

 

by and among

 

 

DONALD SIRKIN,

 

 

DATA AND STAFF SERVICE CO.

EMPLOYEE STOCK OWNERSHIP PLAN,

 

 

DATA AND STAFF SERVICE CO.,

 

 

and

 

 

RLI INSURANCE COMPANY

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

ARTICLE I DEFINITIONS

 

1

Section 1.1

Certain Defined Terms

 

1

 

 

 

ARTICLE II PURCHASE AND SALE OF THE SHARES

 

1

Section 2.1

Purchase and Sale of the Shares

 

1

Section 2.2

Excluded Assets; Retained Assets

 

2

Section 2.3

Closing

 

2

Section 2.4

Purchase Price

 

2

Section 2.5

Payment at Closing

 

2

Section 2.6

Transactions; Closing Deliveries

 

3

Section 2.7

Payments and Computations

 

5

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF MR. SIRKIN

 

5

Section 3.1

Capital Structure of the Companies; Ownership and Transfer of the Shares

 

5

Section 3.2

NO OTHER REPRESENTATIONS OR WARRANTIES

 

6

 

 

 

ARTICLE IV

 

6

 

 

 

REPRESENTATIONS AND WARRANTIES OF DSSC

 

6

Section 4.1

Incorporation, Qualification and Authority of the Companies; Authority of the
Sellers

 

7

Section 4.2

No Conflict

 

7

Section 4.3

Consents and Approvals

 

8

Section 4.4

Financial Statements; Absence of Undisclosed Liabilities

 

8

Section 4.5

Absence of Certain Changes

 

10

Section 4.6

Litigation

 

10

Section 4.7

Compliance with Laws

 

11

Section 4.8

Governmental Licenses and Permits; Agreements with Regulators

 

11

Section 4.9

Intellectual Property

 

11

Section 4.10

Material Contracts

 

13

Section 4.11

Employment and Employee Benefits Matters

 

13

Section 4.12

Insurance Issued by CBIC

 

16

Section 4.13

Reinsurance

 

16

Section 4.14

Company Investment Assets

 

17

Section 4.15

Insurance

 

17

Section 4.16

Property

 

17

Section 4.17

Taxes

 

18

Section 4.18

Reserves

 

20

Section 4.19

Regulatory Filings

 

20

Section 4.20

Affiliated Transactions

 

21

Section 4.21

Retained Assets

 

21

Section 4.22

Environmental Matters

 

21

Section 4.23

Insurance Matters

 

21

 

i

--------------------------------------------------------------------------------


 

Section 4.24

Brokers

 

23

Section 4.25

NO OTHER REPRESENTATIONS OR WARRANTIES

 

23

 

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE ACQUIROR

 

23

Section 5.1

Incorporation and Authority of the Acquiror

 

23

Section 5.2

No Conflict

 

24

Section 5.3

Consents and Approvals

 

24

Section 5.4

Absence of Litigation

 

24

Section 5.5

Securities Matters

 

24

Section 5.6

Financial Ability

 

25

Section 5.7

Investigation

 

25

Section 5.8

Acquiror Impediments

 

25

Section 5.9

Brokers

 

25

Section 5.10

NO OTHER REPRESENTATIONS OR WARRANTIES

 

25

 

 

 

 

ARTICLE VI ADDITIONAL AGREEMENTS

 

26

Section 6.1

Conduct of Business Prior to the Closing

 

26

Section 6.2

Access to Information

 

28

Section 6.3

Preservation of Books and Records

 

29

Section 6.4

Confidentiality

 

29

Section 6.5

Regulatory and Other Authorizations; Consents

 

30

Section 6.6

Intercompany Obligations

 

31

Section 6.7

Affiliate Agreements

 

31

Section 6.8

Ancillary Agreements

 

31

Section 6.9

D&O Liabilities

 

32

Section 6.10

Further Action

 

32

Section 6.11

No Solicitations

 

33

Section 6.12

Subdivision Bonds Reinsurance

 

33

Section 6.13

SEC Filings

 

33

Section 6.14

Renewal of Catastrophe Reinsurance Agreement

 

33

Section 6.15

De-Linking of PJ6, Inc

 

33

 

 

 

 

ARTICLE VII EMPLOYEE MATTERS

 

33

Section 7.1

Employment of Employees

 

34

Section 7.2

Transaction Bonuses

 

36

Section 7.3

Plans

 

37

Section 7.4

Deferred Compensation

 

37

Section 7.5

2010 Year-End Bonus Payments

 

38

Section 7.6

Medical Plan Participation

 

38

Section 7.7

Impermissibility; Good Faith

 

39

Section 7.8

Cooperation and Assistance

 

39

Section 7.9

WARN Act

 

39

Section 7.10

No Third Party Rights or Plan Amendments

 

39

 

 

 

 

ARTICLE VIII TAX MATTERS

 

39

Section 8.1

Sales and Transfer Taxes

 

39

 

ii

--------------------------------------------------------------------------------


 

ARTICLE IX CONDITIONS TO CLOSING AND RELATED MATTERS

 

39

Section 9.1

Conditions to Obligations of the Sellers

 

39

Section 9.2

Conditions to Obligations of the Acquiror

 

40

 

 

 

 

ARTICLE X TERMINATION AND WAIVER

 

42

Section 10.1

Termination

 

42

Section 10.2

Notice of Termination

 

42

Section 10.3

Effect of Termination

 

42

Section 10.4

Extension; Waiver

 

43

 

 

 

 

ARTICLE XI INDEMNIFICATION

 

43

Section 11.1

Indemnification by Mr. Sirkin

 

43

Section 11.2

Notification of Claims

 

43

Section 11.3

Payment

 

44

Section 11.4

Exclusive Remedies

 

44

Section 11.5

Additional Indemnification Provisions

 

45

Section 11.6

Mitigation

 

46

Section 11.7

Reserves

 

46

 

 

 

 

ARTICLE XII GENERAL PROVISIONS

 

46

Section 12.1

Survival

 

46

Section 12.2

Expenses

 

46

Section 12.3

Notices

 

47

Section 12.4

Public Announcements

 

48

Section 12.5

Severability

 

48

Section 12.6

Entire Agreement

 

49

Section 12.7

Assignment

 

49

Section 12.8

No Third Party Beneficiaries

 

49

Section 12.9

Amendment

 

49

Section 12.10

Disclosure Schedule

 

49

Section 12.11

Submission to Jurisdiction

 

49

Section 12.12

Governing Law

 

50

Section 12.13

Waiver of Jury Trial

 

50

Section 12.14

Specific Performance

 

50

Section 12.15

Rules of Construction

 

50

Section 12.16

Counterparts

 

51

 

EXHIBITS

Exhibit A

 

Definitions

Exhibit B

 

Form of Allocation Schedule

Exhibit C

 

Form of Employment Agreement of Kirk Eland

Exhibit D

 

Form of Employment Agreement of Robert Ogle

Exhibit E

 

Form of Intellectual Property License Agreement

Exhibit F

 

Form of Lease Agreement

Exhibit G

 

Form of Employee Lease Agreement

Exhibit H

 

Form of Closing Agreement

Exhibit I

 

Form of Legal Opinion

 

iii

--------------------------------------------------------------------------------


 

Exhibit J

 

Form of Subdivision Bonds Reinsurance Agreement

 

SCHEDULES (OTHER THAN DISCLOSURE SCHEDULE)

 

Schedule 2.2(a)

 

Excluded Assets

Schedule 6.1

 

Permitted Business Activities

Schedule 6.5(a)

 

Governmental Filings

Schedule 6.5(e)

 

Third-Party Consents

Schedule 6.6

 

Intercompany Obligations

Schedule 6.7

 

Affiliate Agreements

Schedule 7.1(a)

 

Non-Retained Employees

Schedule 7.1(c)

 

Employee Agreements

Schedule 7.2(a)

 

Transaction Bonus Schedule

Schedule 9.1(b)

 

Required Governmental Approvals In Connection With Sellers’ Obligation to Close

Schedule 9.2(b)

 

Required Governmental Approvals In Connection With Acquiror’s Obligation to
Close

 

DISCLOSURE SCHEDULE

 

Section 3.1(a)(i)

 

Capital Stock of DSSC and Transferred Subsidiaries

Section 3.1(a)(ii)

 

Capital Stock Rights

Section 3.1(a)(iii)

 

Capital Stock Agreements

Section 3.1(b)

 

Capital Stock Exceptions

Section 3.1(c)

 

Voting and Transfer Rights of Shares; Other Subsidiaries

Section 4.2

 

Conflicts

Section 4.3

 

Required Consents and Approvals

Section 4.4(a)(i)

 

Audited Financial Statements

Section 4.4(a)(ii)

 

Unaudited Financial Statements

Section 4.4(a)(iii)

 

Financial Statement Disclosures

Section 4.4(b)

 

Statutory Statements

Section 4.4(c)

 

Other Liabilities

Section 4.4(d)

 

Indebtedness

Section 4.5

 

Absence of Certain Changes

Section 4.6(a)

 

Policyholder Litigation

Section 4.6(b)

 

Extracontractual Obligations or Bad Faith Claim Litigation

Section 4.6(c)

 

Litigation

Section 4.6(d)

 

Resolved Litigation and Settlement Agreement

Section 4.6(f)

 

Plaintiff Litigation

Section 4.7(a)(i)

 

Compliance with Laws or Governmental Orders

Section 4.7(a)(ii)

 

Governmental Orders

Section 4.8(a)

 

Material Permits

Section 4.8(b)

 

Compliance with Material Permits

Section 4.8(c)

 

Permitted Jurisdictions

 

iv

--------------------------------------------------------------------------------


 

Section 4.9(a)

 

Exceptions to Ownership of Company Intellectual Property

Section 4.9(b)

 

Registered Intellectual Property and Proprietary Software

Section 4.9(c)

 

Exceptions to Ownership or Right to Use Material Intellectual Property

Section 4.9(d)(i)

 

Intellectual Property Agreements

Section 4.9(d)(ii)

 

Company Licenses

Section 4.9(e)

 

Intellectual Property Disputes

Section 4.10(a)(i)

 

List of Material Contracts

Section 4.10(a)(ii)

 

Exceptions to Material Contracts

Section 4.11(a)

 

Employee Benefit Plans

Section 4.11(f)

 

Employee Welfare Benefit Plans

Section 4.11(g)(i)

 

Employee Plan Compliance with Laws

Section 4.11(g)(ii)

 

Employee Plan Administered in Compliance with Laws

Section 4.11(l)

 

Distributions Under Amended and Restated Data & Staff Service Co. Executive
Non-Qualified Retirement Plan

Section 4.12

 

Insurance Issued by CBIC

Section 4.13

 

Reinsurance Agreements

Section 4.14

 

Investment Assets

Section 4.15

 

Property and Casualty Insurance

Section 4.16(b)

 

Leased Real Property

Section 4.16(b)(iii)

 

Real Property Leases Material Breach or Default

Section 4.16(c)(i)

 

Exceptions to Tangible Personal Property

Section 4.16(c)(ii)

 

Liens on Tangible Personal Property

Section 4.17

 

Tax Matters

Section 4.18

 

Reserves

Section 4.19 (a)(i)

 

Examinations

Section 4.19(a)(ii)

 

Material Deficiencies

Section 4.19(a)(iii)

 

Exceptions to Commercial Domicile

Section 4.20

 

Affiliate Agreements

Section 4.21

 

Retained Assets

Section 4.22

 

Environmental Matters

Section 4.23(f)

 

Agents and Administrators

 

v

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT, dated as of December 22, 2010, is entered into by
and among Donald Sirkin, a resident of the State of Washington, in his
individual capacity (“Mr. Sirkin”), Data and Staff Service Co. Employee Stock
Ownership Plan (the “ESOP”, and together with Mr. Sirkin, the “Sellers”), Data
and Staff Service Co., a Washington corporation (“DSSC”), and RLI Insurance
Company, an Illinois domiciled insurance company (the “Acquiror”).

 

PRELIMINARY STATEMENTS

 

A.            The Sellers own all of the outstanding shares of common stock,
$.01 par value (the “Shares”), of DSSC;

 

B.            DSSC is the direct record and beneficial owner of all of the
outstanding shares of the capital stock of Contractors Bonding and Insurance
Company, a Washington domiciled insurance company (“CBIC”), Construction
Mortgage Company, a Washington corporation (“CMC”), Data and Staff Service Co.
of Arizona, an Arizona corporation (“DSSC AZ”) and Northwest General
Agency, Inc., a Washington corporation (“NWGA”). NWGA is the direct record and
beneficial owner of ninety-five percent (95%) of the issued and outstanding
shares of the capital stock of Alaska Frontier Insurance, Inc., a Washington
corporation (“Alaska Frontier”, and together with CBIC, CMC, DSSC AZ and NWGA,
the “Transferred Subsidiaries”); and

 

C.            The Sellers desire to sell to the Acquiror, and the Acquiror
desires to purchase from the Sellers, the Shares upon the terms and subject to
the conditions set forth herein.

 

NOW, THEREFORE, the parties to this Agreement agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1             Certain Defined Terms.  Capitalized terms used in this
Agreement shall have the meanings specified in Exhibit A.

 

ARTICLE II

 

PURCHASE AND SALE OF THE SHARES

 

Section 2.1             Purchase and Sale of the Shares.  On the terms and
subject to the conditions set forth in this Agreement, at the Closing, the
Sellers shall sell, convey, assign, transfer and deliver to the Acquiror, free
and clear of all Liens, and the Acquiror shall purchase, acquire and accept from
the Sellers, all of the Sellers’ right, title and interest in and to the Shares.

 

--------------------------------------------------------------------------------


 

Section 2.2             Excluded Assets; Retained Assets.

 

(a)           The parties agree that Mr. Sirkin, immediately prior to the
Closing, shall purchase and acquire from the Companies, and DSSC shall cause the
Companies to sell, convey, assign, transfer and deliver to Mr. Sirkin, all of
the Companies’ right, title and interest in, to or under the assets, properties,
contracts, rights and licenses set forth in Schedule 2.2(a) (collectively, the
“Excluded Assets”) pursuant to documentation reasonably acceptable to the
Acquiror.  The purchase price for the Excluded Assets shall be an amount equal
to $6,307,953, or such other amount as may be required by any applicable
Governmental Authority (the “Excluded Assets Purchase Price”), and Mr. Sirkin
agrees to pay such Excluded Assets Purchase Price to the Companies on the
Closing Date through an offset against the amount of the Closing Payment
otherwise payable to Mr. Sirkin in accordance with Section 2.5(c). Sellers have
delivered to the Acquiror true and correct copies of any appraisals and other
materials used to establish the Excluded Assets Purchase Price.

 

(b)           The Acquiror expressly acknowledges and agrees that,
notwithstanding any other provision of this Agreement to the contrary, (i) all
assets currently used in the operation of the Business, or at the premises at
which the Business is conducted, that are owned by Mr. Sirkin or PJ6, which
assets are set forth in Section 4.21 of the Disclosure Schedule (the “Retained
Assets”), and (ii) all of the capital stock of PJ6 and all of the assets owned
by PJ6 shall remain the property of Mr. Sirkin following the Closing, and
nothing in this Agreement shall require Mr. Sirkin to distribute, contribute,
sell, assign, convey or otherwise transfer the Retained Assets, the capital
stock of PJ6 or the assets owned by PJ6 to the Acquiror or the Companies.

 

Section 2.3             Closing.  On the last Business Day of the month in which
the conditions set forth in Sections 9.1(b) and 9.2(b) are satisfied or waived
in writing (provided, that if the date on which such conditions are satisfied or
waived is less than three (3) Business Days prior to the end of a month, the
closing shall occur on the last Business Day of the following month), or on such
other date as the Sellers and the Acquiror may agree in writing (provided,
however, that on either such date, the other conditions to closing specified in
Section 9.1 and 9.2 are then satisfied or have been waived in writing), the
transactions contemplated by this Agreement will take place at a closing (the
“Closing”) that shall be held at 12:00 p.m. Pacific time at the offices of DSSC,
1213 Valley Street, Seattle, Washington 98109, or such other place as the
Sellers and the Acquiror may agree in writing (the date on which the Closing
takes place being the “Closing Date”).

 

Section 2.4             Purchase Price.  The purchase price for the Shares shall
be an amount in cash equal to $137,200,000 (the “Purchase Price”).  The Purchase
Price will be paid and adjusted pursuant to the provisions of Sections 2.5 and
2.6.

 

Section 2.5             Payment at Closing.

 

(a)           Not less than three (3) Business Days prior to the anticipated
Closing Date, the Sellers will prepare and deliver to the Acquiror a notice (the
“Closing Notice”) that sets forth (i) the Excluded Assets Purchase Price,
(ii) the Share Repurchase Amount and (iii) a schedule (the “Allocation
Schedule”) setting forth the portion of the Closing Payment to be paid to each
Seller and the accounts to which the Acquiror shall transfer such amounts
pursuant to Section 2.6.  The Allocation Schedule shall be prepared
substantially in the form set forth set forth in Exhibit B, with such
adjustments as are appropriate to reflect any changes to the

 

2

--------------------------------------------------------------------------------


 

Excluded Assets Purchase Price, the Share Repurchase Amount and the total number
of Shares owned by Mr. Sirkin and the ESOP as of the Business Day immediately
preceding the date of the Closing Notice.

 

(b)           The Purchase Price payable at Closing shall be adjusted as
follows: (i) (A) if the Excluded Assets Purchase Price exceeds $6,307,953, then
the Purchase Price shall be increased by an amount equal to such excess or
(B) if the Excluded Assets Purchase Price is less than $6,307,953, then the
Purchase Price shall be decreased by an amount equal to such difference and
(ii) if any Shares owned by the ESOP are redeemed by DSSC during the period
beginning on the date hereof and ending on the Closing Date, then the Purchase
Price shall be decreased on a dollar for dollar basis by the Share Repurchase
Amount.  The Purchase Price as adjusted pursuant to this Section 2.5(b) shall be
referred to herein as the “Closing Payment”.

 

(c)           At the Closing, the Acquiror shall pay the Closing Payment as
follows, in each case in accordance with Section 2.6:

 

(i)            an amount of cash equal to the portion of the Closing Payment
payable to the ESOP, as reflected in the Allocation Schedule, shall be paid to
the ESOP; and

 

(ii)           an amount of cash equal to (A) the portion of the Closing Payment
payable to Mr. Sirkin, as reflected in the Allocation Schedule, less (B) the
Excluded Assets Purchase Price, shall be paid to Mr. Sirkin.

 

(d)           With respect to the reduction pursuant to Section 2.5(c)(ii) in
the portion of the Closing Payment that otherwise would be paid to Mr. Sirkin,
for federal income tax purposes, the reduction attributable to the transfer of
the Excluded Assets shall be treated as received by Mr. Sirkin as consideration
for the Shares sold by him and immediately thereafter transferred by him to the
Companies in satisfaction of the amount payable by him to each of the Companies
in connection with such transfer.

 

Section 2.6             Transactions; Closing Deliveries.  To document and
consummate the transactions contemplated by this Agreement, at the Closing:

 

(a)           the Acquiror shall pay to the ESOP the portion of the Closing
Payment payable to the ESOP, as reflected in the Allocation Schedule, by wire
transfer of immediately available funds to the account designated by the ESOP in
the Closing Notice;

 

(b)           the Acquiror shall pay to Mr. Sirkin the portion of the Closing
Payment payable to Mr. Sirkin, as adjusted pursuant to Section 2.5(c)(ii), by
wire transfer of immediately available funds to the account designated by
Mr. Sirkin in the Closing Notice;

 

(c)           the Sellers shall deliver to the Acquiror one or more stock
certificates evidencing the Shares, duly endorsed in blank or accompanied by
stock powers duly executed in blank;

 

(d)           DSSC shall deliver to the Acquiror written resignations of each of
the directors and officers of the Companies other than those directors and
officers with respect to

 

3

--------------------------------------------------------------------------------


 

which the Acquiror shall have notified DSSC in writing at least ten
(10) Business Days prior to the Closing to not so resign;

 

(e)           Each of Mr. Sirkin, DSSC and the Acquiror (or one or more of its
respective Affiliates, if applicable) shall execute and deliver each of the
Ancillary Agreements to which it is a party;

 

(f)            The Acquiror shall deliver to the Sellers a certificate of an
officer of the Acquiror, dated as of the Closing Date, as to the resolutions
duly and validly adopted by the Board of Directors of the Acquiror evidencing
its authorization of the execution, delivery and performance of this Agreement
and such other documents as may be reasonably necessary to consummate the other
transactions contemplated by the Ancillary Agreements;

 

(g)           DSSC shall deliver to the Acquiror a certificate of an officer of
DSSC, dated as of the Closing Date, as to the resolutions duly and validly
adopted by the Board of Directors of DSSC evidencing its authorization of the
execution, delivery and performance of this Agreement and such other documents
as may be reasonably necessary to consummate the other transactions contemplated
by the Ancillary Agreements;

 

(h)           The ESOP shall deliver to the Acquiror a certificate of the
trustee of the ESOP, dated as of the Closing Date, as to the authority of
Mr. Sirkin, as trustee of the ESOP, to execute and deliver, on behalf of the
ESOP, this Agreement and such other documents as may be reasonably necessary to
consummate the other transactions contemplated by the Ancillary Agreements;

 

(i)            DSSC shall cause to be delivered to the Acquiror a legal opinion
to the effect set forth in Exhibit J, dated as of the Closing Date;

 

(j)            Mr. Sirkin shall deliver to the Acquiror the certificate referred
to in Section 9.2(a)(i)(C);

 

(k)           DSSC shall deliver to the Acquiror the certificate referred to in
Section 9.2(a)(ii)(C);

 

(l)            the Acquiror shall deliver to the Sellers the certificate
referred to in Section 9.1(a)(iii);

 

(m)          DSSC shall deliver to the Acquiror a certificate of good standing
of each of DSSC, CBIC and Alaska Frontier issued by the appropriate Governmental
Authority in the state of incorporation of each such Company, each of which
shall be dated within twenty (20) Business Days of the Closing Date;

 

(n)           DSSC shall deliver to the Acquiror a copy of the Governing
Documents of all of the Companies;

 

(o)           DSSC shall deliver to the Acquiror a copy of the certificate of
authority for CBIC from each jurisdiction in which CBIC is required to obtain
such certification;

 

4

--------------------------------------------------------------------------------


 

(p)           Each of the Sellers shall deliver to the Acquiror a certification
duly executed by each such Seller certifying in accordance with Section 1445 of
the Code that such Seller is not a “foreign person” as defined in
Section 1445(f)(3) of the Code and that such Seller is therefore exempt from the
withholding requirements of said section;

 

(q)           DSSC shall cause each of R. Kirk Eland and Robert M. Ogle to
execute and deliver to the Acquiror an employment agreement substantially in the
form set forth in Exhibit C or Exhibit D, respectively;

 

(r)            DSSC shall deliver to the Acquiror a landlord estoppel
certificate in the form required by the lease with respect to the parcel of
Leased Real Property located in Phoenix, Arizona, executed by the lessor of such
parcel of Leased Real Property;

 

(s)           DSSC shall deliver to the Acquiror the certificates evidencing the
capital stock of each of the Transferred Subsidiaries owned directly or
indirectly by DSSC; and

 

(t)            DSSC shall deliver to the Acquiror a certificate of the Chief
Financial Officer of DSSC, dated as of the Closing Date, setting forth such
Chief Financial Officer’s reasonable, good faith calculation of the expected
aggregate maximum amount paid or to be paid by the Companies to the Employees
from and after January 1, 2010 (the “Employee Payments Amount”) for the Initial
Transaction Bonuses, the termination of the Deferred Compensation Plans and the
bonuses described in Section 7.5, collectively.

 

Section 2.7             Payments and Computations.  Except for the payment of
the Closing Payment that is to be paid at the Closing, each party will make each
payment due to the other party to this Agreement at not later than 12:00 p.m.,
Central time, on the day when due.  All payments will be paid by wire transfer
of immediately available funds to the account or accounts designated by the
party receiving such payment no later than two (2) Business Days preceding the
date of payment. Whenever any payment under this Agreement will be due on a day
other than a Business Day, such payment will be made on the next succeeding
Business Day, and such extension of time will be included in the computation of
payment of interest.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF MR. SIRKIN

 

Mr. Sirkin hereby represents and warrants to the Acquiror, as of the date hereof
and as of the Closing Date, as follows; provided, that the parties hereto agree
and acknowledge that the ESOP makes no express or implied representations or
warranties under this Agreement:

 

Section 3.1             Capital Structure of the Companies; Ownership and
Transfer of the Shares.

 

(a)           Section 3.1(a)(i) of the Disclosure Schedule sets forth the
authorized capital stock of each of the Companies and the number of shares of
capital stock of each of the Companies that are issued and outstanding (the
“Capital Shares”).  All of the Capital Shares have been duly authorized and
validly issued, are fully paid and nonassessable and were not issued in
violation of any preemptive rights. All of the Capital Shares are owned of
record and

 

5

--------------------------------------------------------------------------------


 

beneficially by the Persons as set forth on Section 3.1(a)(i) of the Disclosure
Schedule.  Other than as set forth on Section 3.1(a)(ii) of the Disclosure
Schedule, there are no options, warrants or rights of conversion or other
rights, agreements, arrangements or commitments (including phantom stock, stock
appreciation, profit participation or other similar rights), in any such case,
obligating any of the Companies to issue or sell any of its Capital Shares or
securities convertible into or exchangeable for its Capital Shares (any such
options, warrants, rights, agreements, arrangements or commitments, “Capital
Rights”). Other than as set forth on Section 3.1(a)(iii) of the Disclosure
Schedule, there are no agreements obligating any of the Companies to repurchase,
redeem or otherwise acquire any Capital Shares or to make any investment (in the
form of a loan, capital contribution or otherwise) in any other Person.

 

(b)           Except as set forth on Section 3.1(b) of the Disclosure Schedule,
the Sellers directly own all of the Shares, and DSSC owns, directly or
indirectly, all of the Capital Shares of the Transferred Subsidiaries, free and
clear of all Liens, except any Liens arising out of, under or in connection with
this Agreement.  Except for this Agreement, there are no options or warrants or
other rights, agreements, arrangements or commitments obligating (i) the Sellers
to sell or transfer any of the Shares or (ii) DSSC or NWGA to sell or transfer
any of the Capital Shares of the other Transferred Subsidiaries.

 

(c)           Except for this Agreement or as set forth in Section 3.1(c) of the
Disclosure Schedule, there are no voting trusts, stockholder agreements, proxies
or other agreements in effect with respect to the voting or transfer of the
Shares or of the Capital Shares of any of the Companies.  Except as set forth in
Section 3.1(c) of the Disclosure Schedule, DSSC has no direct or indirect
Subsidiaries other than the Transferred Subsidiaries.

 

Section 3.2             NO OTHER REPRESENTATIONS OR WARRANTIES.  EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE III (AS MODIFIED BY THE
DISCLOSURE SCHEDULE) AND IN THE OTHER TRANSACTION AGREEMENTS TO WHICH MR. SIRKIN
IS A PARTY, MR. SIRKIN MAKES NO OTHER EXPRESS OR IMPLIED REPRESENTATION OR
WARRANTY, WHETHER WRITTEN OR ORAL, AT LAW OR IN EQUITY, WITH RESPECT TO THE
SELLERS, THE PROBABLE SUCCESS OR PROFITABILITY OF THE BUSINESS, THE SHARES, THE
COMPANIES, THE BUSINESS OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND
MR. SIRKIN DISCLAIMS ANY OTHER REPRESENTATIONS, WARRANTIES, FORECASTS,
PROJECTIONS, STATEMENTS OR INFORMATION, WHETHER MADE BY MR. SIRKIN, DSSC OR ANY
OF THEIR AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF DSSC

 

DSSC hereby represents and warrants to the Acquiror, as of the date hereof and
as of the Closing Date, as follows; provided, that the parties hereto agree and
acknowledge that neither Mr. Sirkin nor the ESOP makes any express or implied
representations or warranties under this Article IV:

 

6

--------------------------------------------------------------------------------


 

Section 4.1             Incorporation, Qualification and Authority of the
Companies; Authority of the Sellers.

 

(a)           Each of the Companies is a corporation duly incorporated or
organized, validly existing and, to the extent legally applicable, in good
standing under the Laws of its jurisdiction of incorporation and has the
requisite corporate power and authority to operate its business as now
conducted.  Each of the Companies is duly qualified as a foreign corporation to
do business and, to the extent legally applicable, is in good standing in each
jurisdiction where the character of its owned, operated or leased properties or
the nature of its activities makes such qualification necessary, except for
failures to be so qualified or be in good standing that, individually or in the
aggregate, do not have, and would not reasonably be expected to have, a Material
Adverse Effect.

 

(b)           The execution and delivery by DSSC of this Agreement, the
consummation by DSSC of the transactions contemplated by, and the performance by
DSSC of its obligations under this Agreement have been duly authorized by all
requisite corporate action on the part of DSSC. This Agreement has been duly
executed and delivered by DSSC, and (assuming due authorization, execution and
delivery by the Sellers and the Acquiror) this Agreement constitutes a legal,
valid and binding obligation of DSSC enforceable against DSSC in accordance with
its terms, subject to the effect of (i) any applicable bankruptcy,
reorganization, insolvency, moratorium, fraudulent conveyance or similar Laws
relating to or affecting creditors’ rights generally and (ii) subject, as to
enforceability, to the effect of general equitable principles (regardless of
whether such enforceability is considered in a proceeding in equity or at Law).

 

(c)           Each Seller has all necessary power, legal capacity and authority
to enter into, consummate the transactions contemplated by, and to carry out its
obligations under, this Agreement and the Ancillary Agreements to which it is
intended by this Agreement to be a party. The execution and delivery by each
Seller of this Agreement and the other Ancillary Agreements to which such Seller
is or will be a party, the consummation by each Seller of the transactions
contemplated by, and the performance by each Seller of such Seller’s obligations
under, this Agreement and such Ancillary Agreements have been duly authorized by
all requisite action on the part of each Seller.  This Agreement has been, and
upon execution and delivery, the Ancillary Agreements to which either Seller is
or will be a party shall be, duly executed and delivered by each Seller, and
(assuming due authorization, execution and delivery by DSSC and the Acquiror)
this Agreement constitutes a legal, valid and binding obligation of each Seller
enforceable against such Seller in accordance with its terms, subject to the
effect of (i) any applicable bankruptcy, reorganization, insolvency, moratorium,
fraudulent conveyance or similar Law relating to or affecting creditors’ rights
generally and (ii) subject, as to enforceability, to the effect of general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at Law).

 

Section 4.2             No Conflict.  Provided that all consents, approvals,
authorizations and other actions described in Section 4.3 have been obtained or
taken, except as set forth in Section 4.2 of the Disclosure Schedule and except
as may result from any facts or circumstances relating to the Acquiror or its
Affiliates, the execution, delivery and performance by the Sellers and DSSC of
the Transaction Agreements to which they are or will be parties, and the
consummation

 

7

--------------------------------------------------------------------------------


 

by the Sellers and DSSC of the transactions contemplated by such Transaction
Agreements do not and will not (a) violate or conflict with the Governing
Documents of any of the Companies, (b) conflict with or violate any Law or other
Governmental Order applicable to any of the Companies, (c) result in any breach
of, or constitute a default (or event which, with the giving of notice or lapse
of time, or both, would become a default) under, or give rise to any right of
notice, modification, acceleration, payment, cancellation or termination under,
or in any manner release any party thereto from any obligation under, any
material note, bond, mortgage, indenture or license, or any Material Contract,
Material Permit or Real Property Lease, to which any of the Companies is a party
or by which any of them or any of their respective properties or assets is bound
or affected as of the date hereof or (d) result in the imposition of any Lien on
the Shares or any of the material properties or assets of any of the Companies.

 

Section 4.3             Consents and Approvals.  The execution and delivery by
the Sellers and DSSC of the Transaction Agreements to which they are or will be
parties do not, and the performance by the Sellers and DSSC of, and the
consummation of the transactions contemplated by the Transaction Agreements will
not require any material consent, approval, authorization or other action by, or
any material filing with or notification to, any Governmental Authority, except
(a) in connection, or in compliance with, the notification and waiting period
requirements of the HSR Act, if applicable, (b) as may be necessary as a result
of any facts or circumstances relating to the Acquiror or its Affiliates or
(c) as set forth in Section 4.3 of the Disclosure Schedule.

 

Section 4.4             Financial Statements; Absence of Undisclosed
Liabilities.

 

(a)           Section 4.4(a)(i) of the Disclosure Schedule sets forth (i) the
audited, consolidated balance sheet of the Companies as of December 31, 2009 and
(ii) the audited, consolidated statement of operations and cash flows of the
Companies for the annual period ended December 31, 2009, (collectively, the
“Audited Financial Statements”).  Section 4.4(a)(ii) of the Disclosure Schedule
sets forth (X) the unaudited, consolidated balance sheets of the Companies as of
September 30, 2010 and (Y) the unaudited, consolidated statement of operations
of the Companies for the nine-month period ended September 30, 2010
(collectively, the “Unaudited Financial Statements” and, together with the
Audited Financial Statements, the “Financial Statements”).  Except as set forth
in Section 4.4(a)(iii) of the Disclosure Schedule, the Financial Statements are
consistent in all material respects with the books of account of the Companies
and have been prepared in all material respects in accordance with GAAP
consistently applied throughout the periods involved, and present fairly, in all
material respects, the financial condition and the results of operations of the
Companies as of their respective dates and for the respective periods covered
thereby, subject, in the case of the Unaudited Financial Statements, to the
absence of statements of cash flows and of footnotes and normal year-end
recurring adjustments that are not or would not reasonably be expected to be
material in effect or amount.  The books of account of the Companies are
complete in all material respects and have been maintained accurately in
accordance with all applicable Laws in all material respects.

 

(b)           Section 4.4(b) of the Disclosure Schedule sets forth copies of the
(i) annual statements of CBIC as of December 31, 2009, as filed with the
Washington State Office of the Insurance Commissioner, including the statutory
basis financial statements of CBIC, as audited by Ernst & Young LLP as of
December 31, 2009 (collectively, the “Annual

 

8

--------------------------------------------------------------------------------


 

Statements”), and (ii) quarterly statutory financial statements of CBIC for the
period ended September 30, 2010 (the “Quarterly Statements”), in each case
together with the exhibits, schedules and notes thereto and any affirmations and
certifications filed therewith (the Annual Statements and the Quarterly
Statements collectively, the “Statutory Statements”).  The Statutory Statements
are consistent in all material respects with the books and records of the
Companies and have been prepared in all material respects in accordance with SAP
and in conformity with the practices consistently applied by CBIC and present
fairly, in all material respects, the statutory financial position and results
of operations of CBIC as of their respective dates and for the respective
periods covered thereby.

 

(c)           None of the Companies has or, after giving effect to the
transactions contemplated by Section 2.2(a), will have, any material liabilities
or obligations of a type that would be required under GAAP to be reflected on a
financial statement, other than liabilities or obligations (i) as set forth in
Section 4.4(c) of the Disclosure Schedule, (ii) to the extent specifically
reflected or accrued or reserved against in the Financial Statements or the
Statutory Statements, (iii) that were incurred in the ordinary course of
business consistent with past practice since September 30, 2010 (none of which
results from, arises out of, relates to, is in the nature of, or was caused by
any breach of contract, breach of warranty, tort or violation of Law by any of
the Companies) and (iv) that are executory in nature under a Material Contract,
Permit, Governmental Order or applicable Law (none of which results from, arises
out of, relates to, is in the nature of, or was caused by any breach of
contract, breach of warranty, tort or violation of Law by any of the Companies).

 

(d)           Except as set forth in Section 4.4(d) of the Disclosure Schedule,
none of the Companies have any Indebtedness.

 

(e)           The Excluded Assets are carried on the Audited Financial
Statements in an amount equal to $1,985,067 in the aggregate and the tax basis
for such Excluded Assets is equal to $1,646,600 in the aggregate. The Retained
Assets are not reflected in the Financial Statements.

 

(f)            CBIC has filed or submitted all Statutory Statements required to
be filed with or submitted to the insurance department of its jurisdiction of
domicile on forms prescribed or permitted by such departments.  Such Statutory
Statements complied in all material respects with all applicable Laws when filed
or submitted and no material deficiency has been asserted in writing with
respect to any of its Statutory Statements by the domiciliary insurance
regulator that has not been remedied.  Except as indicated therein, all assets
that are reflected on the Statutory Statements comply in all material respects
with (i) all applicable Insurance Laws regulating the investments of CBIC and
(ii) to the extent any such assets are reflected as admitted assets on the
Statutory Statements, all applicable Insurance Laws with respect to admitted
assets.

 

(g)           DSSC and CBIC maintain a system of internal controls over
financial reporting sufficient to provide reasonable assurances regarding the
reliability of financial reporting and the preparation of financial statements
in accordance with GAAP or SAP, as applicable. The records, systems, controls,
data and information of DSSC and CBIC are recorded, stored, maintained and
operated under means (including any electronic, mechanical or photographic
process, whether computerized or not) that are under the exclusive ownership and

 

9

--------------------------------------------------------------------------------


 

direct control of DSSC and CBIC or their accountants (including all means of
access thereto or therefrom) and are held or maintained in such places as may be
required under all applicable Laws (including Insurance Laws). With respect to
the Financial Statements, (i) there was no fraud or suspected fraud affecting
DSSC or CBIC involving management or employees who had significant roles in
DSSC’s or CBIC’s internal control over financial reporting and (ii) there were
no allegations of fraud or suspected fraud affecting DSSC or CBIC received in
communications from employees, former employees, regulators or others.

 

Section 4.5             Absence of Certain Changes.  Except as set forth in
Section 4.5 of the Disclosure Schedule, from December 31, 2009 to the date
hereof, (a) the Companies have conducted the Business in the ordinary course
consistent with past practice, (b) there has not occurred any event that has
had, or would reasonably be expected to have, a Material Adverse Effect and (c)
there have been no events, actions or circumstances of the types described in
Sections 6.1(a), (b), (c), (d), (e), (f), (h), (i), (j), (k), (l), (n) and (o).

 

Section 4.6             Litigation.

 

(a)           Section 4.6(a) of the Disclosure Schedule sets forth a list, as of
the date hereof, of all policyholder litigation under policies or contracts of
insurance or reinsurance written or assumed by CBIC that is pending against
CBIC.

 

(b)           Section 4.6(b) of the Disclosure Schedule sets forth a list, as of
the date hereof, of all Actions under policies or contracts of insurance or
reinsurance written or assumed by CBIC alleging extracontractual obligations or
bad faith claims that are pending or, to the Knowledge of DSSC, threatened in
writing, against any of the Companies or any of their present or former
officers, directors or employees in their capacities as such.

 

(c)           Section 4.6(c) of the Disclosure Schedule sets forth a list, as of
the date hereof, of all Actions (other than Actions of the type described in
Sections 4.6(a) and 4.6(b)) that are pending or, to the Knowledge of DSSC,
threatened in writing, against any of the Companies or any of their present or
former officers, directors or employees in their capacities as such.

 

(d)           Section 4.6(d) of the Disclosure Schedule sets forth a list of all
litigation against any of the Companies that (i) has been adjudicated, settled
or otherwise resolved during the five (5) years prior to the date hereof and
(ii) (x) was adjudicated, settled or otherwise resolved above applicable policy
limits, (y) pursuant to which the Companies admitted or were adjudicated to have
acted in bad faith or (z) did not relate to policies or contracts of insurance
or reinsurance written or assumed by CBIC.

 

(e)           There are no Actions pending or, to the Knowledge of DSSC,
threatened in writing, against any of the Companies that question the validity
of, or seek injunctive relief with respect to, this Agreement or the right of
the Sellers or DSSC to enter into this Agreement.

 

(f)            Except as set forth in Section 4.6(f) of the Disclosure Schedule,
other than Actions arising in the ordinary course of business from claims under
policies or contracts of insurance or reinsurance written or assumed by CBIC
within applicable policy limits, as of the date hereof, there are no Actions
(other than counter claims) pending to which any of the Companies is a named
plaintiff.

 

10

--------------------------------------------------------------------------------


 

Section 4.7             Compliance with Laws.  Except as set forth in
Section 4.7(a)(i) of the Disclosure Schedule, none of the Companies is in
material violation of any, and each of the Companies has at all times in the
past five (5) years complied in all material respects with all, Laws and/or
Governmental Orders applicable to the Companies or to the conduct of the
Business, provided, however, that this Section 4.7 shall not apply to compliance
with a specific Law to the extent the subject matter of such Law is covered in
other representations in this Article IV (it being understood that such other
representations shall govern the compliance with Laws addressed therein). 
Except as set forth in Section 4.7(a)(ii) of the Disclosure Schedule, none of
the Companies is a party to, or bound by, any material Governmental Order.

 

Section 4.8             Governmental Licenses and Permits; Agreements with
Regulators.

 

(a)           All material Permits held by the Companies, which are set forth in
Section 4.8(a) of the Disclosure Schedule (collectively, the “Material
Permits”), are all the material Permits that are necessary for the Companies to
conduct the Business and to own or use their respective assets and properties,
as such Business, assets and properties are conducted, owned and used in the
ordinary course of business.

 

(b)           Except as set forth in Section 4.8(b) of the Disclosure Schedule,
(i) all Material Permits are valid and in full force and effect, (ii) as of the
date hereof, none of the Companies is in material default or violation of any of
the Material Permits, and (iii) there is not pending, or to the Knowledge of
DSSC, threatened, any Action seeking the modification, revocation, suspension,
withdrawal or termination of any Material Permit.  Subject to obtaining the
consents set forth in Section 4.3 of the Disclosure Schedule, none of the
Material Permits will be subject to revocation, suspension, withdrawal or
termination as a result of the consummation of the transactions contemplated
hereby.

 

(c)           Section 4.8(c) of the Disclosure Schedule sets forth, as of the
date hereof, a true and correct list of each jurisdiction in which CBIC is
qualified or licensed as an insurance company and the lines of insurance it is
authorized to underwrite in each such jurisdiction.

 

(d)           Except as required by Laws of general applicability and the
Permits maintained by CBIC, there are no (i) written agreements, memoranda of
understanding, commitment letters or similar written undertakings binding any of
the Companies and to which any of the Companies, on one hand, and any
Governmental Authority, on the other hand, is a party, (ii) Governmental Orders
binding on any of the Companies or (iii) board resolutions adopted by any of the
Companies at the request of any Governmental Authority, in each case, which
(a) limit the ability of CBIC to issue policies or enter into Reinsurance
Agreements, (b) require any divestiture of any investment, (c) in any manner
relate to the ability to pay dividends, or (d) require any investment of CBIC to
be treated as non-admitted assets (or the local equivalent), nor has it been
advised in writing by any Governmental Authority that it is contemplating any
such undertakings.

 

Section 4.9             Intellectual Property.

 

(a)           The Companies either own free and clear of any Liens (other than
Permitted Liens), or are licensed or otherwise possess legally enforceable
rights to use, in the

 

11

--------------------------------------------------------------------------------


 

manner currently used in the Business, all Intellectual Property that is used in
the Business as currently conducted by any of the Companies (“Company
Intellectual Property”). Except as set forth in Section 4.9(a) of the Disclosure
Schedule, and except for the Intellectual Property licensed pursuant to the
Intellectual Property License Agreement, each item of Company Intellectual
Property will, immediately subsequent to the Closing hereunder, continue to be
owned or available for use by the Companies on such terms as are substantially
similar to the terms pursuant to which the Companies, immediately prior to the
date hereof, own or have the right to use the same.

 

(b)           Section 4.9(b) of the Disclosure Schedule sets forth, as of the
date hereof, a true and correct list of all (i) registered copyrights,
registered trademarks and service marks, Internet domain name registrations,
trade names and corporate names, issued patents, and pending applications for
any of the foregoing, owned by any of the Companies (“Registered Intellectual
Property”) (including, where applicable, the jurisdictions where such Registered
Intellectual Property is registered or where applications have been filed, the
name of the registrant or applicant, and all registration or application
numbers); (ii) unregistered trademarks and service marks used by one or more of
the Companies in, and material to, the conduct of the Business; and
(iii) proprietary software owned by any of the Companies that is material to the
conduct of the Business, in each case, other than the Excluded Assets.

 

(c)           Except as set forth in Section 4.9(c) of the Disclosure Schedule,
(i) to the Knowledge of DSSC, the Registered Intellectual Property is valid and
enforceable in all material respects; (ii) no item of Registered Intellectual
Property has been canceled, abandoned, adjudicated invalid or otherwise
terminated; and (iii) all renewal and maintenance fees in respect of the
Registered Intellectual Property (if applicable) have been duly paid.

 

(d)           Section 4.9(d)(i) of the Disclosure Schedule sets forth a true and
correct list, as of the date hereof, of all written agreements to which any of
the Companies is a party that relate to the use by it of Intellectual Property
that is owned by a third party and is material to the conduct of the Business,
excluding (i) written agreements from any current or former employee of any of
the Companies relating to work performed while an employee of one of the
Companies, with respect to which work such employee or former employee possesses
no rights, title or interest and (ii) any unnegotiated shrink wrap agreements or
click wrap agreements licensing rights in commercially available Software
(“Third Party Licenses”).  Section 4.9(d)(ii) of the Disclosure Schedule sets
forth a true and correct list, as of the date hereof, of all written agreements
to which any of the Companies is a party and pursuant to which any Person is
authorized to use, sell, distribute or license any of the Company Owned
Intellectual Property (“Company Licenses”).  Each Third Party License and
Company License is a legal, valid and binding obligation of one or more of the
Companies and, to the Knowledge of DSSC, each other party to such Third Party
License or Company License, as applicable, and is in full force and effect and
is enforceable against such Company and, to the Knowledge of DSSC, each such
other party, in accordance with its terms (except in each case as may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar Laws now or hereafter in effect relating to or affecting creditors’
rights generally, including the effect of statutory and other Laws regarding
fraudulent conveyances and preferential transfers, and subject to the
limitations imposed by general equitable principles (regardless of whether such
enforceability is considered in a proceeding at law or in equity)).  The
execution and delivery of this Agreement

 

12

--------------------------------------------------------------------------------


 

and the consummation of the transactions contemplated hereby will not cause any
of the Companies to be in violation or default of any Third Party License or
Company License.

 

(e)           To the Knowledge of DSSC, the conduct of the Business as currently
conducted by the Companies does not infringe, misappropriate or violate the
Intellectual Property of any Person. Except as set forth in Section 4.9(e) of
the Disclosure Schedule, as of the date hereof, (i) none of the Sellers or the
Companies has received any written claim or notice from any Person (A) alleging
that any of the Companies is engaging in any activity that infringes, dilutes or
misappropriates or otherwise violates any Intellectual Property right of any
Person, or (B) which contests the ownership of the Company Owned Intellectual
Property by a Company; and (ii) to the Knowledge of DSSC, there is no
unauthorized use, infringement, misappropriation or other violation of any of
the Company Owned Intellectual Property by any Person, including, without
limitation, any employee or former employee of any of the Companies.

 

(f)            The computer systems and networks, including software, hardware
and communications devices currently used in the conduct of the Business
(collectively, the “Systems”), are sufficient for the current conduct of the
Business.  During the twelve (12) months prior to the date hereof, no virus,
worm, bug, error, failure, breakdown or substandard performance of any of the
Systems has caused a material disruption, degradation or interruption of the use
of such Systems by any of the Companies or of the conduct of the Business.

 

Section 4.10           Material Contracts.  Section 4.10(a)(i) of the Disclosure
Schedule sets forth a true and correct list of each of the Material Contracts in
effect as of the date hereof (specifying the appropriate subsection of the
definition of Material Contracts to which such contract is responsive).  Except
as set forth in Section 4.10(a)(ii) of the Disclosure Schedule, as of the date
hereof, each Material Contract is a legal, valid and binding obligation of one
or more of the Companies and, to the Knowledge of DSSC, each other party to such
Material Contract, and is in full force and effect and is enforceable against
such Company and, to the Knowledge of DSSC, each such other party, in accordance
with its terms (except in each case as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar Laws now or hereafter in
effect relating to or affecting creditors’ rights generally, including the
effect of statutory and other Laws regarding fraudulent conveyances and
preferential transfers, and subject to the limitations imposed by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding at law or in equity)).  None of the Companies is in default, nor
has any event occurred which, with the giving of notice or the passage of time
or both, would constitute a default by any of the Companies, under any Material
Contract and, to the Knowledge of DSSC, no other party is in default, nor has
any event occurred which with the giving of notice or the passage of time or
both would constitute a default by any other party, under any such Material
Contract.  True and correct copies of all Material Contracts have been provided
to the Acquiror.

 

Section 4.11           Employment and Employee Benefits Matters.

 

(a)           Section 4.11(a) of the Disclosure Schedule sets forth a list, as
of the date hereof, of (i) all employee benefit plans (within the meaning of
Section 3(3) of ERISA), (ii) all other retirement, welfare benefit, bonus, stock
option, stock purchase, restricted stock, incentive,

 

13

--------------------------------------------------------------------------------


 

supplemental retirement, deferred compensation, retiree health, life insurance,
severance, Section 125 flexible benefit, or paid time off plans, programs or
agreements, and (iii) all individual employment, retention, termination,
severance or other similar contracts, in each case, pursuant to which any of the
Companies currently has any obligation with respect to any employee or former
employee of any of the Companies or their predecessors, other than governmental
plans or arrangements (the plans, programs, agreements and contracts described
in clauses (i), (ii) and (iii) above are hereinafter referred to as the
“Employee Plans”).

 

(b)           None of the Employee Plans is a multiemployer plan (within the
meaning of Section 3(37) or 4001(a)(3) of ERISA) or a single employer plan
(within the meaning of Section 4001(a)(15) of ERISA).

 

(c)           Each Employee Plan that is intended to be qualified under
Section 401(a) of the Code has received (or an application for such a letter has
been filed and is currently pending with the Internal Revenue Service) a
favorable determination letter or volume submitter opinion letter from the
Internal Revenue Service that it is so qualified, and to the Knowledge of DSSC,
no fact or event has occurred that would reasonably be expected to adversely
affect the qualification of any such Employee Plan. The Companies have adopted
or will adopt prior to the Closing all interim amendments that would be required
to permit termination of such Employee Plans as of the date of Closing.

 

(d)           The Companies have made available to the Acquiror (i) copies of
any determination letters received by the Companies from the IRS or any other
Governmental Authority with respect to any Employee Plan, together with a copy
of the most recent submission of a determination letter for each Employee Plan
maintained for the employees of the Companies, and (ii) copies of any summary
plan descriptions, summaries of material modifications or annual returns
relating to any employee benefit plan (as defined in Section 3(3) of ERISA) that
have been prepared, distributed or filed in the past three (3) years with
respect to employees of the Companies.

 

(e)           None of the Employee Plans contain any provision which would
prevent or restrict the Acquiror from amending or terminating such plan, except
as required by applicable Law.

 

(f)            Each “employee welfare benefit plan” (as defined in
Section 3(1) of ERISA) is either funded through insurance or is unfunded for
purposes of ERISA.  Except as set forth in Section 4.11(f) of the Disclosure
Schedule, there are no reserves, assets, surplus or prepaid premiums under any
such plan.  The Companies are not in material default under any such plan and
all such plans are in compliance in all material respects with all applicable
Laws in all material respects.

 

(g)           Except as set forth in Section 4.11(g)(i) of the Disclosure
Schedule, each of the Employee Plans meets the requirements of the Code, ERISA
and all other applicable Laws in all material respects.  None of the Employee
Plans, any fiduciary thereof, or the Companies, is subject to any liabilities
(other than normal liabilities and expenses associated with maintenance of such
plan or arrangement as an ongoing benefit plan or arrangement) under ERISA or
the Code or any other applicable Law.  Except as set forth in
Section 4.11(g)(ii) of the Disclosure

 

14

--------------------------------------------------------------------------------


 

Schedule, each of the Employee Plans has been administered in compliance in all
material respects with its terms and with the applicable provisions of ERISA,
the Code and all other federal, state and other applicable Laws (including,
without limitation, any funding, filing, reporting, disclosure and fiduciary
obligations and any prohibited transaction restrictions) and each fiduciary of
an Employee Plan has administered such plan in compliance in all material
respects with its terms and with the applicable provisions of ERISA, the Code
and all other federal, state and other applicable Laws (including, without
limitation, any funding, filing, reporting, disclosure and fiduciary obligations
and any prohibited transaction restrictions).

 

(h)           Other than normal claims for benefits, there are and there have
been no inquiries, proceedings, claims or suits pending or threatened, by any
Governmental Authority or by any participant or beneficiary against the
Companies, any Employee Plan, or any fiduciary or service provider of any
Employee Plan with respect to the operation of such plan, and, to the Knowledge
of DSSC, no basis exists to anticipate any such claim or claims.

 

(i)            Except as otherwise provided or anticipated by this Agreement,
neither the execution of this Agreement nor the consummation of the transactions
contemplated hereby will (i) accelerate the time of payment or vesting or
increase the amount of benefits due under any Employee Plan; (ii) constitute or
result in a prohibited transaction under the Code or ERISA for which no
exemption is available; (iii) result in a violation of fiduciary duty under
ERISA; or (iv) cause any amounts payable under an Employee Plan or otherwise to
be nondeductible under Code section 280G or subject to tax under Code section
4999 or obligate the Acquiror or any of the Companies to “gross up” or otherwise
compensate any person because of the imposition of any tax under Code section
4999.

 

(j)            With respect to each Employee Plan, none of the Companies is
currently liable for any material Tax arising under Section 511, 4971, 4972,
4975, 4979, 4980 or 4980B of the Code, and no fact or event exists that would
give rise to any such material tax liability to the Companies.

 

(k)           As of the date hereof, (i) there are no collective bargaining
agreements to which any of the Companies is a party with respect to any
Employees of any of the Companies and (ii) to the Knowledge of DSSC: (A) there
are no formal organizational campaigns, petitions or other material unionization
activities seeking recognition of a bargaining unit in the Business, (B) there
are no material strikes or work stoppages pending or threatened with respect to
Employees of the Companies and (C) no such strike or work stoppage has occurred
within the three (3) years preceding the date hereof.

 

(l)            With respect to Employees of the Companies, none of the Companies
are (i) in violation of any Laws relating to the employment of the Employees of
the Companies, and (ii) liable for any arrears of wages or any taxes or
penalties for failure to comply with any of the foregoing, in each case, except
for such violations or noncompliance as has not had, and would no reasonably be
expected to have, a Material Adverse Effect.  The employment of each Employee is
terminable at will by the Company that employs such Employee.  Except as set
forth in Section 4.11(l) of the Disclosure Schedule, no distribution has been
made under the Amended and Restated Data & Staff Service Co. Executive
Non-Qualified Retirement Plan.

 

15

--------------------------------------------------------------------------------


 

(m)          This Section 4.11 contains the sole and exclusive representations
and warranties pertaining to matters relating to the Employees of the Companies
and ERISA.

 

Section 4.12           Insurance Issued by CBIC.  Except as set forth in
Section 4.12 of the Disclosure Schedule:

 

(a)           All insurance contract benefits due and payable by or on behalf of
CBIC have in all material respects been paid in accordance with the terms of the
insurance contracts under which they arose, except for such benefits for which
CBIC in its reasonable good faith discretion believes there is a basis to
contest payment;

 

(b)           All forms for Policies issued by CBIC, and all amendments,
applications, and certificates pertaining thereto, where required by applicable
Laws, have been approved by all applicable Governmental Authorities or filed
with and not objected to by such Governmental Authorities within the period
provided by applicable Laws for objection;

 

(c)           Any rates of CBIC that are required to be filed with or approved
by any Governmental Authority have been so filed or approved and the rates used
by CBIC conform in all material respects thereto; and

 

(d)           During the three (3) year period prior to the date hereof, none of
the Companies has received written notice of any material disputes with current
or former producers, agents or brokers of any of the Companies concerning
commissions except for such disputes that have been settled or otherwise
resolved.

 

Section 4.13           Reinsurance.

 

(a)           DSSC has made available to the Acquiror copies of all Reinsurance
Agreements to which CBIC is a party and has any existing rights or obligations
that are not de minimus in nature or amount.  Except as set forth in
Section 4.13 of the Disclosure Schedule, CBIC is not in default under any such
Reinsurance Agreement, nor does there exist any event, condition or omission
that would constitute a default (whether by lapse of time or notice, or both). 
As of the date hereof, except as set forth in Section 4.13 of the Disclosure
Schedule, there are no pending or, to the Knowledge of DSSC, threatened Actions
with respect to any such Reinsurance Agreement.  Except as set forth in
Section 4.13 of the Disclosure Schedule, none of the material Reinsurance
Agreements to which CBIC is a party and has any existing rights or obligations,
contain change in control provisions which would limit or terminate CBIC’s
rights under such Reinsurance Agreements upon the consummation of the
transactions contemplated hereby.

 

(b)           Except as has not had and would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, (i) since
January 1, 2008, none of the Companies have received any written notice from any
party to a Reinsurance Agreement that any amount of reinsurance ceded by CBIC to
such counterparty will be uncollectible or otherwise defaulted upon, (ii) to the
Knowledge of DSSC, no party to a Reinsurance Agreement under which CBIC is the
cedent is the subject of a rehabilitation, liquidation, conservatorship,
receivership, bankruptcy or similar proceeding, (iii) from January 1, 2008 to
the date hereof, there have been no disputes under any Reinsurance Agreement
other than disputes in the

 

16

--------------------------------------------------------------------------------


 

ordinary course for which adequate loss reserves have been established and
(iv) CBIC is entitled under applicable Law and applicable SAP to take full
credit in its Statutory Statements for all amounts recoverable by it pursuant to
any Reinsurance Agreement and all such amounts recoverable have been properly
recorded in its books and records of account (if so accounted therefor) and are
properly reflected in its Statutory Statements.

 

(c)           With respect to any Reinsurance Agreement for which CBIC is taking
credit on its most recent Statutory Statements, to the Knowledge of DSSC, from
and after January 1, 2008 there has been no separate written or oral agreement
between CBIC and the assuming reinsurer that would under any circumstances
reduce, limit, mitigate or otherwise affect any actual or potential loss to the
parties under any such Reinsurance Agreement.

 

Section 4.14           Company Investment Assets.  DSSC has made available to
the Acquiror a true and correct list of the investment assets beneficially owned
by any of the Companies that are of the type required to be disclosed on
Schedule B through DB of the Statutory Statements, including bonds, notes,
debentures, mortgage loans, real estate, derivatives, collateral loans and all
other instruments of indebtedness, stocks, partnership or joint venture
interests and all other equity interests, certificates issued by or interests in
trusts (“Company Investment Assets”) as of September 30, 2010.  Except as set
forth in Section 4.14 of the Disclosure Schedule, each of the Companies has good
title to all of the Company Investment Assets it purports to own, free and clear
of any Liens, other than Permitted Liens.

 

Section 4.15           Insurance.  Section 4.15 of the Disclosure Schedule sets
forth a true and correct list of all current property and liability insurance
policies covering any of the Companies.  All such policies are in full force and
effect, and none of the Companies are in material default of any provision
thereof, nor have any of the Companies received written notice of a cancellation
of any policies.  Except as set forth in Section 4.15 of the Disclosure
Schedule, none of the listed current property and liability insurance policies
contain change in control provisions which would limit or terminate the coverage
under such policies upon the consummation of the transactions contemplated
hereby.

 

Section 4.16           Property.

 

(a)           As of the Closing Date, none of the Companies own any real
property other than the real property to be transferred to Mr. Sirkin pursuant
to Section 2.2.

 

(b)           (i) Section 4.16(b) of the Disclosure Schedule sets forth, as of
the date hereof, all real property and interests in real property leased by any
of the Companies, as lessee (each, a “Real Property Lease”, with the real
properties specified in such leases being referred to herein individually as a
“Leased Real Property”).

 

(ii)           The Companies have a valid and enforceable leasehold interest
under each of the Real Property Leases, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar Laws affecting creditors’
rights and remedies generally and subject, as to enforceability, to general
equitable principles (regardless of whether enforcement is sought in a
proceeding at law or in equity).

 

17

--------------------------------------------------------------------------------


 

(iii)          Except as set forth in Section 4.16(b)(iii) of the Disclosure
Schedule, none of the Companies, nor to the Knowledge of DSSC any of the
lessors, is in material breach or default (after expiration of applicable notice
and cure periods) under any of the Real Property Leases and no event has
occurred or circumstance exists which, with the delivery of notice, the passage
of time, or both, would constitute such a breach or default, or permit
termination, modification or acceleration under any of the Real Property Leases.

 

(iv)          There are no arrearages of rent or other costs or changes payable
by the Companies under any Real Property Lease. Further, none of the Companies
have received or given any written notice of default under any of the Real
Property Leases which remains uncured or any written notice of termination of
any Real Property Lease.

 

(v)           None of the Companies have received written notice that any of the
Leased Real Properties is subject to any Governmental Order or order to be sold
or is being condemned, expropriated or otherwise taken by any Governmental
Authority with or without payment of compensation therefor and, to the Knowledge
of DSSC, no such condemnation, expropriation or taking has been proposed or is
contemplated.

 

(vi)          To the Knowledge of DSSC, all Taxes (including real and personal
property Taxes and assessments and all special assessments, if any) pertaining
to the Leased Real Properties have been paid in full on or before the date that
such Taxes fall due, and there are no currently existing delinquencies with
respect thereto.  None of the Companies have received any written notice of
proposed local improvement charges or special levies with respect to any of the
Leased Real Properties.

 

(vii)         DSSC has not received any written notice of violation of any
applicable Law or of any covenant, restriction or easement affecting the Leased
Real Properties or any part thereof or with respect to the use or occupancy of
the Leased Real Properties or any part thereof has been given by any
Governmental Authority having jurisdiction over such Leased Real Properties.

 

(viii)        None of the Companies have subleased, licensed or otherwise
granted any Person or entity the right to occupy any Leased Real Property or any
portion thereof.

 

(ix)           DSSC has delivered to the Acquiror true and correct copies of the
Real Property Leases in effect as of the date hereof, together with all
amendments, modifications or supplements, if any, thereto.

 

(c)           Except as set forth in Section 4.16(c)(i) of the Disclosure
Schedule, the Companies are in possession of and have title to, or have a valid
leasehold interest in or valid right to use, all material tangible personal
property used in the conduct of the Business, other than the Excluded Assets,
the Retained Assets and tangible personal property disposed of since the date
hereof in the ordinary course. Except as set forth in Section 4.16(c)(ii) of the
Disclosure Schedule, such tangible personal property is free and clear of all
Liens, other than Permitted Liens.

 

Section 4.17           Taxes. Except as set forth in Section 4.17 of the
Disclosure Schedule:

 

18

--------------------------------------------------------------------------------


 

(a)           The Companies have timely filed (taking into account any valid and
effective extensions thereof) all Tax Returns required to be filed by them, and
all such Tax Returns are true, correct and complete in all material respects.

 

(b)           The Companies have timely paid and discharged all Taxes due and
owing by them (whether or not shown on any Tax Return) and the Companies have
withheld, collected and paid over to the appropriate Tax Authorities or are
properly holding for such payment all Taxes required by Law to be withheld or
collected by them.

 

(c)           No Tax audits or administrative or judicial Tax proceedings are
pending or being conducted with respect to the Companies.  No deficiency for any
Taxes has been asserted in writing or assessed in writing by a Tax Authority
against the Companies, which deficiency has not been settled or paid. None of
the Companies has received in writing from any Tax Authority (including
jurisdictions where the Company does not file Tax Returns) any (i) notice
indicating an intent to open an audit or other similar review related to Tax
matters, (ii) request for information related to Tax matters, or (iii) notice of
deficiency or proposed adjustment for any amount of Tax.

 

(d)           Since the date of the latest Financial Statement, none of the
Companies has incurred any Taxes other than Taxes resulting from the operations
in the ordinary course of business or from transactions contemplated by this
Agreement.

 

(e)           None of the Companies is a party to any Tax Allocation Agreement
with any Person that is not one of the Companies, and any such Tax Allocation
Agreements shall be terminated immediately prior to the Closing at no cost to
the Companies.

 

(f)            There are no material Liens for Taxes (other than Permitted
Liens) on any properties or assets of the Companies.

 

(g)           No written claim has been made within the past three (3) years by
a Tax Authority in a jurisdiction where none of the Companies files Tax Returns
that any of the Companies may be subject to a material amount of Taxes assessed
by such jurisdiction.

 

(h)           None of the Companies has waived in writing or, to the Knowledge
of DSSC, has otherwise expressly waived in a manner binding on the Companies,
any statute of limitations in respect of Taxes which waiver is presently in
effect.

 

(i)            None of the Companies has agreed in writing or, to the Knowledge
of DSSC, has otherwise expressly agreed in a manner binding on the Companies, to
any extension of time with respect to an assessment or deficiency with respect
to Taxes which extension is presently in effect.

 

(j)            DSSC has not been a United States real property holding
corporation within the meaning of Section 897(c)(2) of the Code during the
applicable period specified in Section 897(c)(1)(A)(ii) of the Code.

 

(k)           None of the Companies has been a member of an affiliated group
within the meaning of Section 1504(a) of the Code filing a consolidated federal
income Tax Return

 

19

--------------------------------------------------------------------------------


 

(other than such a group including solely one or more of the Companies) or filed
Taxes on a combined, unitary or similar basis with any entity (other than one of
the Companies) for foreign, state or local Tax purposes. None of the Companies
has any liability for the Taxes of any Person under Treasury Regulations
Section 1.1502-6 (or any similar provision of state, local, or foreign law) or
as a transferee or successor of any Person (other than another of the
Companies).

 

(l)            Each of the Companies is, and has always been, an accrual method
taxpayer for federal income tax purposes.  None of the Companies will be
required for federal or state income tax purposes to include any item of income
in, or exclude any deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date (A) under Section 481 of the Code
(or similar state statute) due to a change in method of accounting for a taxable
period ending on or prior to the Closing Date or (B) as a result of any “closing
agreement” as described in Section 7121 of the Code (or any corresponding or
similar provision of state, local or foreign income Tax law) executed on or
prior to the Closing Date.

 

(m)          None of the Companies has participated in any “listed transaction”
within the meaning of Treasury Regulations Section 1.6011-4(b)(2) required to be
disclosed by one of the Companies to the Internal Revenue Service.

 

(n)           None of the Companies has distributed stock of another Person, or
has had its stock distributed by another Person, in a transaction that was
purported or intended to be governed in whole or in part by Section 355 of the
Code.

 

(o)           Except to the extent other representations and warranties in this
Article IV expressly relate to Taxes, the representations and warranties made in
this Section 4.17 are the only representations and warranties made by DSSC with
respect to matters relating to Taxes.

 

Section 4.18           Reserves. Except as set forth in Section 4.18 of the
Disclosure Schedule, the insurance policy reserves of CBIC reflected in its
Annual Statements were determined in all material respects in accordance with
Actuarial Standards of Practice promulgated by the Actuarial Standards Board
consistently applied, were not materially inconsistent with SAP, and satisfied
the requirements of all applicable Law in all material respects, in each case,
except as otherwise noted in such statutory financial statements and notes
thereto.

 

Section 4.19           Regulatory Filings.  Section 4.19(a)(i) of the Disclosure
Schedule lists any reports of examination (including, without limitation,
financial, market conduct and similar examinations) of the Companies issued by
any insurance regulatory authority, in any case, on or after December 31, 2003
(in each case, true and correct copies of such reports have been provided to the
Acquiror). DSSC has made available for inspection by the Acquiror all Holding
Company System Act filings or submissions made by any of the Companies with any
insurance regulatory authority on or after December 31, 2003 and prior to the
date hereof.  Except as set forth in Section 4.19(a)(ii) of the Disclosure
Schedule, all material deficiencies or violations noted in the examination
reports set forth in Section 4.19(c) of the Disclosure Schedule have been
resolved to the reasonable satisfaction of the insurance department that noted
such deficiencies or violations.  Except as set forth in Section 4.19(a)(iii) of
the Disclosure Schedule, none of the Companies is “commercially domiciled” under
the Laws of any jurisdiction or is

 

20

--------------------------------------------------------------------------------


 

otherwise treated as domiciled in a jurisdiction other than its respective
jurisdiction of organization.

 

Section 4.20           Affiliated Transactions.  All material contracts,
agreements, leases, licenses, commitments and other instruments, arrangements,
relationships and understandings between any Company, on the one hand, and any
officer, director or shareholder of any of the Companies, or any of their
respective Affiliates, on the other (the “Affiliate Agreements”), are set forth
in Section 4.20 of the Disclosure Schedule.

 

Section 4.21           Retained Assets.  Section 4.21 of the Disclosure Schedule
sets forth a true and correct list of all of the material assets currently used
in the operation of, or at the premises of, the Business that are directly owned
by Mr. Sirkin.

 

Section 4.22           Environmental Matters.  Except as set forth in
Section 4.22 of the Disclosure Schedule: (a) neither of the Sellers (with
respect to any of the Companies) nor any of the Companies has received a written
notice, request for information, claim or demand from any Governmental Authority
or third party alleging liability in connection with any release, discharge or
disposal of a Hazardous Material into the environment or the violation of any
Environmental Law; (b) to the Knowledge of DSSC, there has been no release,
discharge or disposal of Hazardous Materials on, at or under any real property
owned or leased by any of the Companies during the period that it was owned or
leased by any Company or arising out of the conduct of business by the
Companies, that would reasonably be expected to result in the imposition of any
material liability to any of the Companies under Environmental Laws; (c) to the
Knowledge of DSSC, none of the Leased Real Properties is subject to any Lien in
favor of any Governmental Authority for (i) material liability under any
Environmental Laws or (ii) material costs incurred by a Governmental Authority
in response to a release or threatened release of a Hazardous Material into the
environment; (d) to the Knowledge of DSSC, with respect to the Leased Real
Properties, or the operation of business by the Companies of the Business
thereon, there are no material judicial or administrative proceedings pending or
threatened arising under or relating to an Environmental Law or making any claim
based on an Environmental Law for personal injury, wrongful death or property
damage; and (e) the Companies have operated and are operating the Business in
compliance in all material respects with any applicable Environmental Laws
(including any qualifications, registrations, filings, licenses, permits,
approvals or authorizations required under any applicable Environmental Law). 
For the avoidance of doubt, nothing in this Section 4.22 shall be interpreted as
a representation or warranty regarding any Losses relating to or arising from
environmental matters under insurance contracts issued by CBIC.  This
Section 4.22 contains the sole and exclusive representations and warranties
pertaining to environmental matters, Environmental Laws and Hazardous Materials.

 

Section 4.23           Insurance Matters.

 

(a)           A.M. Best Company has assigned CBIC a financial strength rating of
“A” (Excellent) and an issuer credit rating of “A” (Excellent).  As of the date
hereof, CBIC has not received any written notice from A.M. Best Company
indicating that such ratings will be modified, qualified, lowered or placed
under such surveillance.

 

21

--------------------------------------------------------------------------------


 

(b)           To the Knowledge of DSSC, the contracts and other agreements
pursuant to which Agents act on behalf of CBIC are valid, binding and in full
force and effect in all material respects in accordance with their terms and the
parties to such contracts and agreements are not in default thereunder.

 

(c)           DSSC has provided to the Acquiror a true and correct copy of each
Actuarial Analysis available from January 1, 2008 to the date hereof.  Any
information and data furnished to actuaries, independent or otherwise, in
connection with the preparation of the Actuarial Analyses was accurate in all
material respects. Each such Actuarial Analysis was prepared in conformity with
generally accepted actuarial principles in effect at such time, consistently
applied (except as may be noted therein).

 

(d)           Except for regular periodic assessments in the ordinary course of
business or assessments based on developments that are publicly known within the
insurance industry, there are no material unpaid claims and assessments against
CBIC, whether or not due, by any insurance guaranty association (in connection
with that association’s fund relating to insolvent insurers), joint underwriting
association, residual market facility or assigned risk pool. No such material
claim or assessment is pending and CBIC has not received written notice of any
such material claim or assessment against it by any insurance guaranty
association, joint underwriting association, residual market facility or
assigned risk pool.

 

(e)           All Policies in effect and any and all marketing materials have
been, to the extent required under applicable Law, filed with or submitted to
and not objected to by the relevant Governmental Authority within the period
provided for objection, and such Policies and marketing materials comply in all
material respects with the Insurance Laws applicable thereto and have been
administered in accordance therewith.

 

(f)            Except as set forth in Section 4.23(f) of the Disclosure
Schedule, to the Knowledge of DSSC, except as has not had, and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect (i) each of its Agents was duly licensed or approved for the type
of activity and business conducted or written, sold, produced, underwritten or
administered, (ii)  each of its Administrators was duly licensed for the type of
activity conducted, (iii) no Agent or Administrator has violated or is currently
in violation of any term or provision of any Law applicable to the writing,
sale, production, underwriting or administration of business for CBIC and
(iv) each Agent was appointed and compensated by CBIC in compliance with
applicable Law and all processes and procedures used in making inquiries with
respect of such Agent were undertaken in material compliance with applicable
Law.

 

(g)           CBIC has duly and timely filed all material reports or other
material filings required to be filed with any insurance regulatory authority in
the manner prescribed therefor under applicable Laws and Permits, and no
Governmental Authority has asserted any material deficiency or violation with
respect thereto, except as has been cured or resolved to the satisfaction of the
Governmental Authority.  Without limiting the foregoing, the Companies’
submissions, reports or other filings under applicable insurance holding company
statutes or other applicable Insurance Laws with respect to contracts,
agreements, arrangements and transactions between CBIC and its Affiliates are in
compliance with the material requirements of

 

22

--------------------------------------------------------------------------------


 

all applicable insurance holding company statutes or other such Insurance Laws
and all required approvals or deemed approvals of insurance regulatory
authorities with respect thereto have been received or obtained.

 

(h)           DSSC has provided to the Acquiror true and correct copies of all
material reports prepared by or on behalf of CBIC and submitted by or on behalf
of CBIC to any insurance regulatory authority from January 1, 2008 to the date
hereof relating to risk based capital calculations and insurance regulatory
information systems ratios.

 

(i)            CBIC, Alaska Frontier and NWGA are the only Insurance
Subsidiaries of DSSC.  The Companies conduct all of their insurance operations
that are required by applicable Law to be conducted through a licensed insurance
company through CBIC, which is duly licensed or authorized as an insurance
company in its jurisdiction of incorporation and each other jurisdiction where
it is required to be so licensed or authorized and is duly licensed or
authorized in each such jurisdiction for each line of business written therein.

 

(j)            All the subdivision bonds issued by CBIC with the Class Code 796
that are in-force as of the date hereof are listed on Schedule A to the
Subdivision Bonds Reinsurance Agreement.

 

Section 4.24           Brokers.  Neither the Sellers nor DSSC have not employed
any broker or finder or incurred any liability for any investment banking fees,
brokerage fees, commissions or finders’ fees in connection with the transactions
contemplated by this Agreement for which the Acquiror or any of its Affiliates
has or could have any liability.

 

Section 4.25           NO OTHER REPRESENTATIONS OR WARRANTIES. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE III AND THIS ARTICLE IV (AS
MODIFIED BY THE DISCLOSURE SCHEDULE) AND IN THE OTHER TRANSACTION AGREEMENTS TO
WHICH DSSC OR MR. SIRKIN IS A PARTY, NEITHER DSSC NOR ANY OTHER PERSON MAKE ANY
OTHER EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY WITH RESPECT TO THE SELLERS,
THE PROBABLE SUCCESS OR PROFITABILITY OF THE BUSINESS, THE SHARES, THE
COMPANIES, THE BUSINESS OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND
DSSC DISCLAIMS ANY OTHER REPRESENTATIONS, WARRANTIES, FORECASTS, PROJECTIONS,
STATEMENTS OR INFORMATION, WHETHER MADE BY DSSC, MR. SIRKIN OR ANY OF THEIR
RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF THE ACQUIROR

 

The Acquiror hereby represents and warrants to the Sellers, as of the date
hereof and as of the Closing Date, as follows:

 

Section 5.1             Incorporation and Authority of the Acquiror.  The
Acquiror is a corporation or other organization duly incorporated or organized,
validly existing and in good

 

23

--------------------------------------------------------------------------------


 

standing under the Laws of the jurisdiction of its incorporation or organization
and has all necessary power to enter into, consummate the transactions
contemplated by, and to carry out its obligations under this Agreement.  The
execution and delivery by the Acquiror of this Agreement, the consummation by
the Acquiror of the transactions contemplated by, and the performance by the
Acquiror of its obligations under this Agreement have been duly authorized by
all requisite corporate action on the part of the Acquiror. This Agreement has
been duly executed and delivered by the Acquiror, and (assuming due
authorization, execution and delivery by the Sellers and DSSC) this Agreement
constitutes a legal, valid and binding obligation of the Acquiror enforceable
against the Acquiror in accordance with its terms, subject to the effect of
(i) any applicable bankruptcy, reorganization, insolvency, moratorium,
fraudulent conveyance or similar Laws relating to or affecting creditors’ rights
generally and (ii) subject, as to enforceability, to the effect of general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at Law).

 

Section 5.2             No Conflict.  Provided that all consents, approvals,
authorizations and other actions described in Section 5.3 have been obtained or
taken, except as may result from any facts or circumstances relating to the
Sellers or the Companies, the execution, delivery and performance by the
Acquiror of, and the consummation by the Acquiror of the transactions
contemplated by, this Agreement do not and will not (a) violate or conflict with
the Governing Documents of the Acquiror, (b) conflict with or violate any Law or
Governmental Order applicable to the Acquiror or by which it or its properties
or assets is bound or affected, or (c) result in any breach of, or constitute a
default (or event which with the giving of notice or lapse of time, or both,
would become a default) under, or give to any Person any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of any
Lien on any of the assets or properties of the Acquiror pursuant to, any
material note, bond, mortgage, indenture, contract, agreement, lease, license,
permit, franchise or other material instrument to which the Acquiror or any of
its Affiliates is a party or by which any of such assets or properties is bound
or affected.

 

Section 5.3             Consents and Approvals.  The execution and delivery by
the Acquiror of the Transaction Agreements to which it is or will be a party do
not, and the performance by the Acquiror of, and the consummation by the
Acquiror of the transactions contemplated by the Transaction Agreements will
not, require any material consent, approval, authorization or other action by,
or any material filing with or notification to, any Governmental Authority,
except (a) in connection, or in compliance, with the notification and waiting
period requirements of the HSR Act, if applicable, (b) as may be necessary as a
result of any facts or circumstances relating to the Sellers or (c) as set forth
in Section 5.3 of the Acquiror Disclosure Schedule.

 

Section 5.4             Absence of Litigation.  There are no Actions pending or,
to the Knowledge of the Acquiror, threatened in writing against the Acquiror
that question the validity of, or seek injunctive relief with respect to, this
Agreement or the right of the Acquiror to enter into this Agreement.

 

Section 5.5             Securities Matters.  The Shares are being acquired by
the Acquiror for its own account and without a view to the public distribution
or sale of the Shares or any interest in them.  The Acquiror has sufficient
knowledge and experience in financial and business matters so as to be capable
of evaluating the merits and risks of its investment in the Shares, and the

 

24

--------------------------------------------------------------------------------


 

Acquiror is capable of bearing the economic risks of such investment, including
a complete loss of its investment in the Shares.  The Acquiror understands and
agrees that it may not sell, transfer, assign, pledge or otherwise dispose of
any of the Shares other than pursuant to a registered offering in compliance
with, or in a transaction exempt from, the registration requirements of the
Securities Act and any other applicable state, foreign or federal securities
Laws.

 

Section 5.6             Financial Ability.  The Acquiror has, and will have at
the Closing, the financial ability to timely consummate the transactions
contemplated by this Agreement.

 

Section 5.7             Investigation.  The Acquiror acknowledges and agrees
that it (a) has made its own inquiry and investigation into, and, based thereon,
has formed an independent judgment concerning, the Companies and the Business
and (b) has been furnished with or given adequate access to such information
about the Companies and the Business as it has requested.  The Acquiror further
acknowledges and agrees that (i) the only representations, warranties, covenants
and agreements made by the Sellers are the representations, warranties,
covenants and agreements expressly made in this Agreement and the other
Transaction Agreements by the Sellers, and the Sellers make no other express or
implied representation or warranty with respect to the Companies or the Business
or with respect to any other information provided by the Sellers or any of their
Affiliates or Representatives, whether or not in the electronic “data room”
established by the Sellers for the Acquiror, including as to (A) merchantability
or fitness for any particular use, (B) the operation of the Companies by the
Acquiror after the Closing in any manner, or (C) the probable success or
profitability of the ownership, use or operation of the Companies by the
Acquiror after the Closing and (ii) any claim the Acquiror may have for breach
of representation or warranty shall be based solely on the representations and
warranties set forth in Article IV.  The Acquiror has not relied upon any other
representations or other information made or supplied by or on behalf of
Mr. Sirkin or by any Affiliate or Representative of Mr. Sirkin.

 

Section 5.8             Acquiror Impediments.  There is no civil, criminal or
administrative action, suit, demand, claim, hearing, or to the Knowledge of the
Acquiror, is there any investigation pending, or outstanding judgment, order,
injunction or decree of any Governmental Authority, against the Acquiror or any
of its Affiliates that would reasonably be expected, individually or in the
aggregate, to impair or delay the ability of the Acquiror to obtain the required
approvals (as applicable) or impair or delay the ability of the parties hereto
to effect the Closing.

 

Section 5.9             Brokers.  Neither the Acquiror nor any of its Affiliates
has employed any broker or finder or incurred any liability for any investment
banking fees, brokerage fees, commissions or finders’ fees in connection with
the transactions contemplated by this Agreement for which the Sellers or any of
their Affiliates has or could have any liability.

 

Section 5.10           NO OTHER REPRESENTATIONS OR WARRANTIES.  EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE V (AS MODIFIED BY THE
ACQUIROR DISCLOSURE SCHEDULE) AND IN THE OTHER TRANSACTION AGREEMENTS TO WHICH
THE ACQUIROR OR ANY OF ITS AFFILIATES IS A PARTY, THE ACQUIROR MAKES NO OTHER
EXPRESS OR IMPLIED

 

25

--------------------------------------------------------------------------------


 

REPRESENTATION OR WARRANTY, WHETHER WRITTEN OR ORAL, AT LAW OR IN EQUITY, WITH
RESPECT TO THE ACQUIROR OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND
THE ACQUIROR DISCLAIMS ANY OTHER REPRESENTATIONS, WARRANTIES, FORECASTS,
PROJECTIONS, STATEMENTS OR INFORMATION, WHETHER MADE BY ACQUIROR OF ITS
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES.

 

ARTICLE VI

 

ADDITIONAL AGREEMENTS

 

Section 6.1             Conduct of Business Prior to the Closing.  Except as
required by applicable Law (provided that the Sellers shall deliver notice in
writing to the Acquiror of such requirement to the extent legally permissible),
as otherwise contemplated by, or necessary to effectuate, this Agreement or any
of the other Transaction Agreements, and for matters identified in Schedule 6.1,
from the date hereof through the Closing, unless the Acquiror otherwise consents
in writing in advance (which consent shall not be unreasonably withheld,
conditioned or delayed, other than with respect to the items described in
Section 6.1(a)(i), (b), (c), (d), (e), (f)(i), (h), (j), (k), (l), (p), and
(q) below, which consent may be withheld by the Acquiror at its sole
discretion), DSSC will, and will cause the other Companies to, (i) conduct the
Business in the ordinary course consistent with past practice; (ii) use
commercially reasonable efforts to maintain, preserve and retain intact their
business organizations related to the Business and to keep available the
services of executive officers and key employees of the Companies; (iii) use
commercially reasonable efforts to maintain, preserve and retain relationships
with Agents and other parties that are material to any of the Companies;
(iv) use commercially reasonable efforts to maintain its properties and assets
in sufficient operating condition and repair to enable it to conduct its
business in all material respects in the ordinary course of business consistent
with past practice; and (v) with respect to the Business, not do any of the
following:

 

(a)           declare, set aside, make or pay any dividend or other distribution
in respect of, or repurchase any of (i) the Shares or (ii) the capital stock of
CBIC other than such dividends or other distributions with respect to the
capital stock of CBIC declared, set aside, made or paid in the ordinary course
of business consistent with past practice that do not exceed in the aggregate
$1,900,000;

 

(b)           acquire (by merger, consolidation, acquisition of stock or assets
or otherwise) any corporation, partnership or other business organization or
division;

 

(c)           transfer, issue, sell or dispose of any shares of the capital
stock or other securities of any of the Companies or grant options, warrants,
calls or other rights to purchase or otherwise acquire any shares of the capital
stock or other securities of any of the Companies other than in the ordinary
course of business consistent with past practice in connection with the
administration of the ESOP;

 

(d)           effect any recapitalization, reclassification, stock split or like
change in the capitalization of any of the Companies;

 

(e)           amend or terminate the Governing Documents of any of the
Companies;

 

26

--------------------------------------------------------------------------------


 

(f)            make any change in (i) the accounting or reserving policies,
practices or principles of CBIC in effect on the date hereof (other than any
change required by applicable Law or SAP, provided that DSSC shall deliver
written notice to the Acquiror prior to implementing any such change), or
(ii) the underwriting or claims administration policies, practices or principles
of CBIC in effect on the date hereof (other than any change that is required by
applicable Law, SAP or in the ordinary course of business consistent with past
practice);

 

(g)           except for the transfer of the Excluded Assets as contemplated by
Section 2.2(a) and the lease of real property contemplated by the Lease
Agreement, purchase, sell, lease, exchange, or otherwise dispose of or acquire
any property or assets (other than transactions occurring in the ordinary course
of business consistent with past practices, including with respect to Company
Investment Assets) or make any capital expenditure for which the aggregate
consideration paid or payable in any individual transaction is in excess of
$75,000 or in the aggregate is in excess of $300,000;

 

(h)           incur any Indebtedness from third party lending sources (other
than current trade accounts payable incurred in respect of property or services
purchased in the ordinary course of business) or assume, grant, guarantee or
endorse, or otherwise as an accommodation become responsible for, the
obligations of any Person, or make any loans or advances (other than, in each
case, (i) in the ordinary course of business consistent with past practice in an
amount less than $50,000 in the aggregate, and (ii) pursuant to intercompany
borrowings (A) that will be repaid in full and terminated at Closing or
(B) solely between or among the Companies);

 

(i)            enter into (other than as provided in Section 6.12) or terminate
any Reinsurance Agreement other than, subject to Section 6.14, any renewal of an
existing treaty or program in the ordinary course of business consistent with
past practice, provided that no such renewal shall be entered into prior to ten
(10) Business Days before the expiration of the relevant treaty or program;

 

(j)            (i) grant any increase, or announce any increase, in the wages,
salaries, compensation, bonuses (other than as provided in Section 7.2(a)),
incentives, pension or other benefits payable to any Employee, including any
increase or change pursuant to any Employee Plan or (ii) establish or increase
or promise to increase any benefits under any Employee Plan, in either case
except as required by Law or any contract in existence on the date hereof;

 

(k)           mortgage, pledge or subject to any Lien (other than Permitted
Liens) any asset of any Company;

 

(l)            enter into any contract that would, if entered into prior to the
date hereof, have been an Affiliate Agreement;

 

(m)          amend in any material respect any Material Contract or enter into
any contract that would, if entered into prior to the date hereof, have been a
Material Contract;

 

(n)           (i) make, change or rescind any material election relating to
Taxes, (ii) file any amended Tax Return, (iii) enter into any closing agreement
or settle any Tax audit or

 

27

--------------------------------------------------------------------------------


 

proceeding relating to the Company, (iv) surrender any right to claim a refund
of Taxes, (v) consent to any extension or waiver of the limitation period
applicable to any Tax claim or assessment relating to the Company, or
(vi) settle or compromise any material Tax liability, in each case, other than
in connection with (A) intercompany tax settlements solely among the Companies
or (B) subject to the terms of Section 7.4(b), the resolution of any 409A
Non-Compliance;

 

(o)           conduct its cash management customs and practices (including the
timing of, invoicing and collection of receivables and the accrual and payment
of payables and other current liabilities) other than in the ordinary course of
business consistent with past practice;

 

(p)           pay, or commit or otherwise have any obligation to pay, an
aggregate amount in excess of $24,850,500 to the Employees for the Initial
Transaction Bonuses, as a result of the termination of the Deferred Compensation
Plans and the bonuses described in Section 7.5, collectively; or

 

(q)           enter into any legally binding commitment with respect to any of
the foregoing.

 

Section 6.2             Access to Information.  From the date of this Agreement
until the Closing Date, upon reasonable prior notice, and except as and to the
extent determined by DSSC, upon the advice of counsel, to be necessary to
(a) ensure compliance with any applicable Law, (b) preserve any applicable
privileges (including the attorney-client privilege) or (c) comply with any
contractual confidentiality obligations, DSSC shall, and shall cause the
Companies and each of such Person’s respective Representatives, to (i) afford
the Representatives of the Acquiror reasonable access, during normal business
hours, to the offices, properties, books and records of the Companies,
(ii) furnish to the Representatives of the Acquiror such additional financial
and operating data and other information regarding the Companies as the Acquiror
may from time to time reasonably request and (iii) make available to the
Representatives of the Acquiror the employees of the Companies whose assistance
and expertise is reasonably necessary to assist the Acquiror in connection with
the Acquiror’s preparation to operate the Business and integrate the Companies
and the Employees into the Acquiror’s organization following the Closing;
provided, that DSSC shall notify the Acquiror in the event that it determines,
upon the advice of counsel, that it is necessary to withhold or refrain from
providing such access, information or availability of the employees of the
Companies in accordance with this Section 6.2; provided, further, that such
investigation shall (A) be coordinated through Mr. Sirkin or one or more
representatives designated in writing by Mr. Sirkin, (B) be on a basis and
follow procedures that the parties shall mutually agree upon and (C) not
unreasonably interfere with any of the businesses, personnel or operations of
the Sellers, the Companies or any of their respective Affiliates; and provided,
further, that the auditors, actuaries and independent accountants of the
Sellers, the Companies or any of their respective Affiliates shall not be
obligated to make any work papers available to any Person unless and until such
Person has signed a customary agreement relating to such access to work papers
in form and substance reasonably acceptable to such auditors or accountants. 
Any dispute relating to the reasonableness of such access shall be resolved
through direct discussions between Mr. Sirkin and the Chief Executive Officer of
the Acquiror.  For the avoidance of doubt, nothing in this Section 6.2 shall
obligate the Sellers or DSSC to afford the Acquiror or its Representatives
access to, or otherwise furnish to the Acquiror or its Representatives, any

 

28

--------------------------------------------------------------------------------


 

information relating to PJ6 or its business.  The parties acknowledge and agree,
and the Acquiror shall notify any of its Representatives who are provided access
to information pursuant to this Section 6.2, that (I) the Acquiror and DSSC are
competitors and shall remain competitors until the Closing and (II) all
information provided or made available to the Acquiror pursuant to this
Section 6.2 shall remain subject to the confidentiality obligations set forth in
the Non-Disclosure Agreement which, pursuant to Section 6.4(a), shall continue
in full force and effect until the Closing or, if the Closing does not occur, in
accordance with its terms.  If so reasonably requested by DSSC, the Acquiror
shall enter into a customary joint defense agreement with any one or more of the
Sellers and the Companies with respect to any information to be provided to the
Acquiror pursuant to this Section 6.2.  Notwithstanding anything to the contrary
contained herein, prior to the Closing, (x) DSSC shall not be required to
provide access to or otherwise furnish to the Acquiror or its Representatives
any list of any Agents of CBIC and (y) without the prior written consent of
DSSC, which consent may be withheld by DSSC at its discretion, neither the
Acquiror nor any of its Representatives shall contact any suppliers to, agents
or producers of, or customers of the Companies concerning, or in connection
with, the transactions contemplated by this Agreement.

 

Section 6.3             Preservation of Books and Records.  The Acquiror agrees
that it shall use commercially reasonable efforts to preserve and keep, or cause
to be preserved and kept, all material books and records in respect of the
Business in the possession of the Companies, the Acquiror or its Affiliates for
the longest of (a) any applicable statute of limitations, (b) the period
required by any applicable insurance or other Law and (c) a period of six
(6) years from the Closing Date.

 

Section 6.4             Confidentiality.

 

(a)           The terms of that certain Non-Disclosure Agreement dated
January 11, 2010 (the “Non-Disclosure Agreement”), between DSSC and RLI
Insurance Company are incorporated into this Agreement by reference and shall
continue in full force and effect until the Closing, at which time the
confidentiality obligations under the Non-Disclosure Agreement shall terminate. 
If, for any reason, the Closing does not occur, the Non-Disclosure Agreement
shall continue in full force and effect in accordance with its terms.

 

(b)           From and after the Closing, the Sellers and their Affiliates, on
the one hand, and the Acquiror and its Affiliates (including the Companies), on
the other hand, shall, and shall cause their respective Representatives to,
maintain in confidence, and not use to the detriment of the other party
(including for the purposes of competing with the other party or its
Affiliates), any written, oral or other information relating to or obtained from
the other party or its Affiliates (including with respect to the Acquiror
following the Closing, the Companies), except that the foregoing requirements of
this Section 6.4(b) shall not apply to the extent that (i) any such information
is or becomes generally available to the public other than (A) in the case of
information relating to or obtained from the Acquiror or its Affiliates, as a
result of disclosure by either of the Sellers, their Affiliates or any of their
respective Representatives and (B) in the case of information relating to or
obtained from the Sellers or their Affiliates, as a result of disclosure by the
Acquiror, any Company or any of their respective Affiliates or Representatives,
(ii) any such information is required by applicable Law, Governmental Order or a
Governmental Authority to be disclosed after prior notice that has been given to
the Acquiror, (iii) any such

 

29

--------------------------------------------------------------------------------


 

information is to be disclosed in connection with any Action, or (iv) any such
information was or becomes available to such party on a non-confidential basis
and from a source (other than a party to this Agreement or any Affiliate or
Representative of such party) that is not bound by a confidentiality agreement. 
For the avoidance of doubt, information relating to PJ6 and its business shall
be considered confidential information of Mr. Sirkin for purposes of this
Section 6.4(b).  Each of the parties hereto shall instruct its Affiliates and
Representatives having access to such information of such obligation of
confidentiality.

 

Section 6.5             Regulatory and Other Authorizations; Consents.

 

(a)           The Acquiror and DSSC shall (and shall cause their applicable
Affiliates to) (i) promptly, but, in the case of the filings and notifications
set forth in Schedule 6.5(a), in no event later than ten (10) Business Days
following the date hereof, make all filings and notifications with, and use
their commercially reasonable efforts to, obtain all authorizations, consents,
orders and approvals of, all Governmental Authorities that may be or become
necessary for their respective execution and delivery of, and the performance of
their respective obligations pursuant to, and the consummation of the
transactions contemplated by, the Transaction Agreements, (ii) cooperate with
the reasonable requests of each other in promptly seeking to obtain all such
authorizations, consents, orders and approvals and (iii) take all actions as may
be reasonably requested by any such Governmental Authorities to obtain such
authorizations, consents, orders and approvals; provided, however, that nothing
in this Section 6.5(a) shall obligate the Acquiror or any of its Affiliates to
take or refrain from taking, or agree to take or refrain from taking, any action
or suffer to exist any condition, limitation, restriction or requirement that,
individually or in the aggregate, would result in, or would reasonably be
expected to result in, a Burdensome Condition.  A “Burdensome Condition” shall
mean any requirement to sell, divest, operate in a specified manner, hold
separate or discontinue or limit, any material assets, businesses or operations
of the Companies, taken as a whole, or the Acquiror, in each case, that would
result in, or would reasonably be expected to result in, a material negative
effect on the assets or businesses of the Companies, taken as a whole, or the
Acquiror.  No party shall take any action that would reasonably be expected to
have the effect of delaying, impairing or impeding the receipt of any required
approvals.

 

(b)           Without limiting the generality of the foregoing, (i) the Acquiror
shall promptly, but in no event later than ten (10) Business Days following the
date hereof, (A) file a Form A Statement with the Washington State Office of the
Insurance Commissioner and (B) file any required Form E Statements with the
applicable state insurance regulatory authorities, and (ii) each of DSSC and the
Acquiror shall promptly, but in no event later than ten (10) Business Days
following the date hereof, (X) make an appropriate filing of a notification and
report form pursuant to the HSR Act with respect to the transactions
contemplated by this Agreement promptly after the date of this Agreement and
(Y) make any filing that may be required under any other anti-trust or
competition Law or by any other anti-trust or competition authority.  DSSC and
the Acquiror agree to promptly supply any additional information and documentary
material that may be requested with respect to any of the filings or
notifications made with any Governmental Authority.  Each party shall have sole
responsibility for its respective filing fees associated with insurance
regulatory filings, the HSR filings and any other similar filings required in
any other jurisdictions.

 

30

--------------------------------------------------------------------------------


 

(c)           Each party shall promptly notify the other parties to this
Agreement of any material communication it receives from any Governmental
Authority relating to the matters that are the subject of this Agreement and
shall permit the other parties to review in advance any proposed material
communication by such party to any Governmental Authority.  No party shall agree
to participate in any meeting with any Governmental Authority in respect of any
such filings, investigation or other inquiry unless such party consults with the
other parties in advance and, to the extent permitted by such Governmental
Authority, gives the other parties the opportunity to attend and participate at
such meeting. Subject to the Non-Disclosure Agreement and to Section 6.2, the
parties will coordinate and cooperate fully with each other in exchanging such
information and providing such assistance as such parties may reasonably request
in connection with the foregoing and in seeking early termination of any
applicable waiting periods under the HSR Act.

 

(d)           Each of DSSC and the Acquiror shall use its commercially
reasonable efforts to avoid the entry of, or to effect the dissolution of, any
decree, order, judgment, injunction, temporary restraining order or other order
in any suit or proceeding that would have the effect of preventing or materially
delaying the consummation of the transactions contemplated by this Agreement.

 

(e)           Each of DSSC and the Acquiror shall use its commercially
reasonable efforts to obtain the consents and approvals set forth in Schedule
6.5(e) (the “Third Party Consents”); provided, however, neither party shall be
required to compensate any third party, commence or participate in litigation or
offer or grant any accommodation (financial or otherwise) to any third party to
obtain any such consent or approval.

 

Section 6.6             Intercompany Obligations.  Except for the intercompany
obligations set forth in Schedule 6.6, the Sellers shall, and shall cause their
Affiliates to, take such action and make such payments as may be necessary so
that, prior to or concurrently with the Closing, the Companies, on the one hand,
and the Sellers or their Affiliates (other than the Companies) on the other,
shall settle, discharge, offset, pay or repay in full all intercompany loans,
notes, and advances regardless of their maturity and all intercompany
receivables and payables for the amount due, including any accrued and unpaid
interest to but excluding the date of payment. Nothing in this Section 6.6 shall
require the Sellers to terminate or cancel, or cause the termination or
cancellation of, any intercompany obligations exclusively between or among the
Companies.

 

Section 6.7             Affiliate Agreements.  Except (i) as otherwise
contemplated by the Transaction Agreements, (ii) as set forth in Schedule 6.7 or
(iii) as otherwise agreed by the Sellers and the Acquiror in writing, the
Sellers shall, and shall cause their Affiliates to, take such actions as may be
necessary to terminate prior to or concurrently with the Closing all Affiliate
Agreements.

 

Section 6.8             Ancillary Agreements.  The parties have agreed to the
forms of agreements attached as Exhibits E, F, G, and H in relation to the
Intellectual Property License Agreement, the Lease Agreement, the Employee Lease
Agreement and the Closing Agreement, and shall, at or prior to the Closing,
execute and deliver, or cause to be executed and delivered, each such agreement.

 

31

--------------------------------------------------------------------------------


 

Section 6.9             D&O Liabilities.  From and after the Closing Date, for a
period of six (6) years, the Acquiror shall not, and shall cause the Companies
not to, amend or terminate any Governing Document or other agreement in such a
manner that would reasonably be expected to affect adversely the rights of any
individual who served as a director or officer of any of the Companies as of the
Closing Date (each, a “D&O Indemnified Person”) to be indemnified and held
harmless, under applicable Law or the Governing Documents of the applicable
Company as they existed immediately prior to the Closing Date, against any
Losses arising out of or pertaining to matters existing or occurring at or prior
to the Closing Date and relating to the fact that such D&O Indemnified Person
was a director or officer one of the Companies, whether asserted or claimed
prior to, at or after the Closing Date.  From and after the Closing Date for a
period of six (6) years, the Acquiror shall cause the Companies to maintain in
effect the current policies of directors’ and officers’ liability insurance
maintained by the Companies with respect to matters existing or occurring at or
prior to the Closing Date; provided, that the Acquiror or the Companies may
substitute therefor policies of at least the same coverage containing terms and
conditions that are not less advantageous than the existing policies (including
with respect to the period covered); provided, further, that in lieu of
maintaining the current policies of directors’ and officers’ liability
insurance, the Acquiror may purchase “tail” coverage or otherwise replace such
policies with coverage with a scope, policy limits and retained coverage not
less favorable than the scope, policy limits and retained coverage currently
provided.

 

Section 6.10           Further Action.

 

(a)           The parties shall (i) execute and deliver, or shall cause to be
executed and delivered, such documents and other papers and shall take, or shall
cause to be taken, such further actions as may be reasonably required to carry
out the provisions of the Transaction Agreements and give effect to the
transactions contemplated by the Transaction Agreements, (ii) refrain from
taking any actions that could reasonably be expected to impair, delay or impede
the Closing, and (iii) cooperate in good faith to facilitate an orderly Closing
and transition.

 

(b)           DSSC and the Acquiror shall keep each other reasonably apprised of
the status of the matters relating to the completion of the transactions
contemplated hereby, including with respect to the satisfaction of the
conditions set forth in Article IX. DSSC and the Acquiror shall provide prompt
written notice to each other of the occurrence, or failure to occur, of any
event or the existence of any condition of which they have Knowledge that has
caused any of the representations or warranties contained in this Agreement to
be inaccurate or breached in any material respect at any time from and after the
date of the execution of this Agreement, up to and including the Closing Date
(except to the extent such representations and warranties are given as of a
specific date or period and relate solely to such specific date or period and
then as to such earlier date).

 

(c)           From time to time following the Closing, each party shall, and
shall cause their respective Affiliates to, execute, acknowledge and deliver all
reasonable further conveyances, notices, assumptions, releases and such
instruments, and shall take such reasonable actions as may be reasonably
necessary or appropriate to make effective the transactions contemplated hereby
as may be reasonably requested by the other parties.

 

32

--------------------------------------------------------------------------------


 

Section 6.11           No Solicitations.  The Sellers agree that prior to the
Closing Date, they will not, and they will cause the Companies and each of their
respective representatives, officers, directors, agents and employees not to,
directly or indirectly (a) solicit, initiate or encourage any inquiry, proposal
or offer from any Person (other than the Acquiror) relating to any transaction
involving the sale of the business or assets (other than sales of assets in the
ordinary course of business) of any of the Companies, or any of the capital
stock of any of the Companies, or any merger, consolidation, business
combination, or similar transaction involving any of the Companies (each, an
“Acquisition Transaction”); (b) participate in any discussions or negotiations
or enter into any agreement with, or provide any information to, any Person
(other than the Acquiror) relating to or in connection with a possible
Acquisition Transaction; or (c) accept any proposal or offer from any Person
relating to a possible Acquisition Transaction.

 

Section 6.12           Subdivision Bonds Reinsurance.  DSSC shall cause CBIC to
enter into a reinsurance agreement with Munich Reinsurance America, Inc. on the
date hereof substantially in the form attached as Exhibit K (the “Subdivision
Bonds Reinsurance Agreement”).

 

Section 6.13           SEC Filings.  DSSC shall cooperate and assist the
Acquiror in obtaining the approval of Ernst & Young LLP to include Ernst & Young
LLP’s audit report on the financial statements of the Companies in filings made
by the Acquiror with the Securities and Exchange Commission, to the extent
required by applicable Law.

 

Section 6.14           Renewal of Catastrophe Reinsurance Agreement.  Prior to
renewing or replacing the catastrophe reinsurance coverage currently provided to
CBIC pursuant to that certain Property Catastrophe Excess of Loss Reinsurance
Contract, dated January 7, 2010, by and between CBIC and Axis Specialty Limited,
CBIC shall provide the Acquiror with written notice (the “Renewal Notice”) of
the terms and conditions of such renewal or replacement, which written notice
shall include a copy of any written proposal, term sheet or letter of intent or
other agreement relating thereto.  The Acquiror shall have a right of first
refusal, exercisable by written notice to DSSC within five (5) Business Days of
the Acquiror’s receipt of the Renewal Notice, to agree to provide such
catastrophe reinsurance coverage to CBIC on substantially the same terms and
conditions as those set forth in the Renewal Notice.  If the Acquiror fails to
exercise such right within such five (5) Business Day period, CBIC may enter
into such renewal or replacement without the prior written consent of the
Acquiror.

 

Section 6.15           De-Linking of PJ6, Inc.  Mr. Sirkin shall (a) cause all
links to the URL www.pj6.com and any web pages accessed through such URL, as
well as all other references to PJ6, to be removed, as of the date hereof, from
any web pages accessed through the URLs www.cbic.com or  www.gocbic.com and
(b) use his commercially reasonable efforts to remove, as of the date hereof,
all references to CBIC from any publicly-accessible web page accessed through
the URL www.pj6.com.

 

33

--------------------------------------------------------------------------------


 

ARTICLE VII

 

EMPLOYEE MATTERS

 

Section 7.1             Employment of Employees.

 

(a)           As of the Closing Date, the Companies shall continue to employ all
of the Employees other than the individuals listed on Schedule 7.1(a).  Neither
the Acquiror nor any of its Affiliates (including the Companies) shall be
obligated, however, to continue to employ any Employee for any specific period
of time following the Closing Date, subject to applicable Law.

 

(b)           Except as otherwise required by applicable Law, for a period of no
less than one (1) year following the Closing Date, each Employee shall be
entitled to receive while in the employ of the Acquiror, any of the Companies or
any of their Affiliates at least the same base salary or hourly wages as was
disclosed by DSSC to the Acquiror as being provided to such Employee by the
Companies as of the date hereof, subject to any increase in salary or hourly
wages granted by DSSC following the date hereof in accordance with
Section 6.1(j).  Notwithstanding the foregoing, nothing in this section shall be
construed to confer a right to continued employment with the Acquiror or any of
its Affiliates (including, after the Closing, the Companies).

 

(c)           Each Company shall remain bound by and retain exclusive
responsibility on and after the Closing Date for all individual employment,
retention, termination, severance, relocation/sign on bonus and other similar
agreements, all of which are listed in Schedule 7.1(c) (collectively, “Employee
Agreements”) between such Company and any current or former employee of such
Company.

 

(d)           Except as otherwise provided by Law, if the Closing occurs prior
to December 31, 2010, then, for at least the period between the Closing Date and
December 31, 2010, the Acquiror shall, or shall cause its applicable Affiliates
to, (i) provide each Employee with an amount of vacation, sick and personal paid
leave (collectively, “Paid Time Off”) that is no less than the amount of unused
Paid Time Off such Employee has accrued with the Companies for the year during
which the Closing occurs and (ii) provide Paid Time Off benefits to the Employee
that are comparable to those provided under the applicable Paid Time Off program
of the Acquiror or its Affiliates as in effect on the Closing Date.  Effective
as of the Closing Date, the Acquiror shall, or shall cause its Affiliates
(including the Companies) to, honor all obligations of the Companies for the
unused Paid Time Off of the Employees that has accrued during the calendar year
in which the Closing occurs.  Upon the later of the Closing Date and January 1,
2011, Acquiror will transition Employees to its vacation, floating holiday, sick
day and short term disability programs, taking into account any service accrued
while employed at any Company to the extent the benefit is based on years of
service. No Employee shall carry over any prior year Paid Time Off after the
effective date of such transition, except as required by applicable Law.

 

(e)           Except as otherwise provided by Law, notwithstanding anything to
the contrary in the Agreement, the Acquiror shall, or shall cause its Affiliates
to, provide severance benefits to any Employee who is laid off or terminated
during the one-year (1-year) period following the Closing Date in accordance
with the Acquiror’s standard severance policies or, if applicable, such
Employee’s employment agreement with the Acquiror or any of its Affiliates
(including the Companies), taking into account any service accrued while
employed at any Company (the amount of any such Employee’s severance payment
under the Acquiror’s standard severance policies or employment agreement, the
“Standard Severance Amount”).  In addition to the Standard Severance Amount, so
long as such Employee executes a general release  releasing

 

34

--------------------------------------------------------------------------------


 

the Companies and their Affiliates from any claims arising from or relating to
such Employee’s employment with any of the Company or any of their Affiliates,
the Acquiror shall pay to each Employee (other than Employees of Alaska
Frontier) who is laid off or terminated during the one-year (1-year) period
following the Closing Date a supplemental severance payment in an amount equal
to the positive difference between (i) an amount equal to one (1) year of such
Employee’s base salary or hourly wages as of immediately prior to the Closing
Date minus (ii) the Standard Severance Amount with respect to such Employee (the
amount of any such Employee’s supplemental severance payment, the “Supplemental
Severance Amount”).  Any Supplemental Severance Amounts payable by the Acquiror
shall be paid to the applicable Employees in a lump sum on the date that is six
(6) months following the one year anniversary of the Closing or if the Employee
is a “specified employee” within the meaning of Code Section 409A, six (6)
months following the Employee’s separation from service (within the meaning of
Code Section 409A), if later.  Following the payment by the Acquiror of all
Supplemental Severance Amounts hereunder, the Acquiror shall provide a written
notice to Mr. Sirkin setting forth (x) a list of the Employees (other than
Employees of Alaska Frontier) who were laid off or terminated during the
one-year (1-year) period following the Closing Date and (y) with respect to each
such Employee, the Standard Severance Amount and Supplemental Severance Amount
paid by the Acquiror to such Employee.  Promptly following the receipt of such
notice by Mr. Sirkin, Mr. Sirkin shall reimburse the Acquiror for fifty percent
(50%) of the aggregate severance payments (Standard Severance Amount and
Supplemental Severance Amount) actually paid to each Employee (other than
Employees of Alaska Frontier) in accordance with this Section 7.1(e) (net of any
Tax benefits (determined using an assumed rate of 35%) to be received by the
Acquiror or its Affiliates (including the Companies) as a result of providing
the Standard Severance Amounts and the Supplemental Severance Amounts); provided
that in no event shall Mr. Sirkin’s reimbursement obligation under this
Section 7.1(e) with respect to any Employee exceed the Supplemental Severance
Amount paid by the Acquiror to such Employee.  No Employee terminated for cause
shall be entitled to receive a severance payment pursuant to this
Section 7.1(e), and any such terminations for cause shall be handled by the
Acquiror pursuant to its policies and procedures generally applicable to its
employees.

 

(f)            The Acquiror shall, or shall cause its Affiliates to, credit the
Employees for service earned and, in the case of Employees of CBIC’s Phoenix
East branch, service credited with the Companies on the Closing Date, in
addition to service earned with the Acquiror and its Affiliates (including the
Companies) on or after the Closing Date, (i) to the extent that such service is
relevant for purposes of eligibility, vesting or the calculation of paid time
off, severance, layoff and similar benefits and for purposes of benefit accruals
(but not for purposes of defined benefit pension benefit accruals other than
future benefit accruals) under any tax-qualified retirement plan and
non-qualified employee benefit plan, program or arrangement of the Acquiror or
any of its Affiliates for the benefit of the Employees on or after the Closing
Date, (ii) to the extent that such service is relevant for purposes of
calculating severance payments and (iii) for such additional purposes as may be
required by applicable Law.

 

(g)           The Acquiror shall, and shall cause its Affiliates to, waive
limitations on benefits relating to any pre-existing conditions of the Employees
and their eligible dependents.  The Acquiror shall, subject to applicable Law,
provide equitable adjustments to reflect deductibles paid under any Company
group health plan during any short plan year which occurs

 

35

--------------------------------------------------------------------------------


 

as a result of transitioning employees from the group health plans of the
Company to the group health plans of the Acquiror or its Affiliates.

 

(h)           The Acquiror shall, and shall cause its Affiliates, as applicable,
to, permit each Employee who has one or more outstanding loans under a defined
contribution plan maintained by the Companies immediately prior to the Closing
Date and who receives an “eligible rollover distribution” within the meaning of
Section 402(c)(4) of the Code from such plan to elect to directly roll over such
distribution, including such outstanding plan loans, into a tax-qualified
defined contribution plan maintained by the Companies or the Acquiror or any of
its Affiliates.

 

(i)            Notwithstanding anything else in this Agreement, in no event
shall any Initial Transaction Bonus payments, Additional Transaction Bonus
payments, Supplemental Severance Amount payments or payments made to Employees
as a result of the termination of the Deferred Compensation Plans be taken into
account by the Acquiror or its Affiliates following the Closing for any purpose
under any employee benefit plan, program or arrangement of the Acquiror or any
of its Affiliates, including for purposes of determining eligibility or
participation in any such employee benefit plan, program or arrangement.

 

Section 7.2             Transaction Bonuses.

 

(a)           Immediately prior to the Closing, DSSC shall (a) pay to each
Employee (other than the Employees set forth on Schedule 7.2(a)  and the
Employees of Alaska Frontier) a bonus in an amount equal to one (1) year of such
Employee’s then-current base salary or hourly wages or, if such Employee’s hours
were reduced by the Companies effective January 1, 2010, an amount equal to one
(1) year of such Employee’s base salary or hourly wages as of December 31, 2009,
(b) pay each Employee listed on Schedule 7.2 a bonus in an amount as set forth
in Schedule 7.2 and (c) pay each Employee of Alaska Frontier a bonus in an
amount equal to $10,000 (each such bonus payment, an “Initial Transaction Bonus”
and all such bonus payments, collectively, the “Initial Transaction Bonuses”);
provided, in each case, that such Employee has (i) not violated any
non-disclosure obligations to any of the Companies in connection with this
Agreement or any of the transactions contemplated herein or in the Ancillary
Agreements and (ii) executed a general release agreement releasing Mr. Sirkin,
the ESOP and the Companies from (x) any legal claims arising from or relating to
such Employee’s employment with any of the Companies and (y) any claim or right
to any Capital Rights (other than through the ESOP or pursuant to any plan or
agreement listed in Sections 3.1(a)(ii) or 3.1(a)(iii) of the Disclosure
Schedule).  If an Employee resigns or is terminated for cause prior to the
Closing Date or does not satisfy the conditions described in the proviso to the
immediately preceding sentence, then such Employee shall not be entitled to
receive, and DSSC shall not be required to pay to such Employee, any Initial
Transaction Bonus, and the Acquiror shall pay to Mr. Sirkin on the Closing Date,
as additional purchase price for the Shares sold by him, an amount equal to the
portion of the Initial Transaction Bonus Accrual attributable to the Initial
Transaction Bonus with respect to such Employee.

 

(b)           Except as otherwise provided herein, within thirty (30) days
following the one year anniversary of the Closing Date, the Acquiror shall, or
shall cause one of its Affiliates to, pay each Employee (other than the
Employees listed on Schedule 7.2(a) and the Employees

 

36

--------------------------------------------------------------------------------


 

of Alaska Frontier) a bonus in an amount equal to the Initial Transaction Bonus
such Employee received immediately prior to the Closing (each such bonus
payment, an “Additional Transaction Bonus”).  In addition, such Employees as may
be identified by the Acquiror may be approached by the Acquiror to enter into
employment agreements and non-compete arrangements with the Acquiror, which
arrangements may include in the Acquiror’s discretion additional payments to
facilitate continued employment, provided, that the Acquiror will be solely
responsible for all such additional payments.  If an Employee resigns or is
terminated for cause prior to the one year anniversary of the Closing Date, then
such Employee shall not be entitled to receive, and the Acquiror shall not be
required to pay to such Employee, any Additional Transaction Bonus, and the
Acquiror shall promptly pay to Mr. Sirkin, as additional purchase price for the
Shares sold by him, an amount equal to the portion of the Additional Transaction
Bonus Accrual attributable to the Additional Transaction Bonus with respect to
such Employee.  If an Employee’s employment is terminated without cause prior to
the one year anniversary of the Closing Date, then the Acquiror shall pay to
such Employee the applicable Additional Transaction Bonus promptly after such
Employee’s termination date.

 

Section 7.3             Plans.

 

(a)           As soon as reasonably practicable following the Closing, the ESOP
and DSSC’s 401(k) and group healthcare plans shall either be (i) terminated or
(ii) merged into the applicable employee benefit plans of the Acquiror or its
Affiliates.  As soon as reasonably practicable after a reasonable transition
period following the Closing, each Employee shall be eligible to participate in
the employee benefit plans that are generally available to similarly situated
employees of the Acquiror and its Affiliates and shall participate on the same
basis as such other employees of the Acquiror.  In the Acquiror’s discretion,
and subject to the limitations set forth in the immediately preceding sentence,
the Acquiror may offer certain Employees the opportunity to participate in
compensation plans that are not generally available to all employees of the
Acquiror.

 

(b)           Except as otherwise specifically provided in this Agreement or
required by applicable Law, as of the Closing Date the Sellers shall have no
further responsibility under the Employee Plans.

 

Section 7.4             Deferred Compensation.

 

(a)           DSSC shall terminate the Deferred Compensation Plans at or prior
to the Closing in accordance with applicable Law, and all unvested grants under
the Deferred Compensation Plans shall become vested immediately prior to such
termination, provided that all payments required to be made pursuant to the
Deferred Compensation Plans shall be made as soon as reasonably practicable
after the Closing; provided, further, that so long as the Closing occurs on or
prior to December 31, 2010, such payments shall be made no later than
December 31, 2010.

 

(b)           DSSC shall use its commercially reasonable efforts to file, prior
to the Closing, any required reports to the Internal Revenue Service, withhold
any required taxes, reimburse each participant for any Tax liability incurred as
a result of the failure of any Stock Appreciation Rights/Stock Rights Agreement
to comply with Section 409A of the Code (“409A

 

37

--------------------------------------------------------------------------------


 

Non-Compliance”) and provide any such participant who incurs additional Tax
liability as a result of such 409A Non-Compliance with a gross-up payment
(collectively, the “409A Remediation”). Notwithstanding the foregoing, prior to
the Closing, DSSC shall not make any such filings, withholdings, reimbursements,
or gross-up payments without the prior written consent of the Acquiror.
Following the Closing, to the extent that the 409A Remediation has not been
completed by DSSC prior to the Closing, the Acquiror shall take all action
necessary to reimburse each participant for any Tax liability incurred as a
result of the 409A Non-Compliance and provide any such participant who incurs
additional Tax liability as a result of such 409A Non-Compliance with a gross-up
payment.  Notwithstanding the foregoing, the obligation of the Acquiror to take
such action following the Closing shall only apply with respect to the Stock
Appreciation Rights/Stock Rights Agreements identified and disclosed to Acquiror
prior to the date hereof as failing to comply with Section 409A of the Code. 
Prior to December 31, 2010, DSSC shall (i) adopt an amendment to the Amended and
Restated Data & Staff Service Co. Executive Non-Qualified Retirement Plan to
bring such plan into compliance with Section 409A of the Code pursuant to IRS
Notice 2010-6 and (ii) adopt an amendment to all Stock Appreciation Rights/Stock
Rights Agreements with respect to stock appreciation rights that have not vested
as of December 31, 2010, in a form approved by the Acquiror, to bring such
non-vested stock appreciation rights into compliance with Section 409A of the
Code; provided, that DSSC shall not be deemed to have failed to amend a Stock
Appreciation Rights/Stock Rights Agreement if an amendment to such Stock
Appreciation Rights/Stock Rights Agreement is executed by DSSC and presented to
the affected employee for the employee’s signature in the event that the
employee refuses to execute such amendment.  If any affected employee refuses to
execute the amendment to a Stock Appreciation Rights/Stock Rights Agreement,
Acquiror shall have no responsibility to reimburse the employee for any Tax
Liability incurred by the employee resulting from the non-amended Stock
Appreciation Rights/Stock Rights Agreement’s  failure to comply with
Section 409A of the Code or to provide a gross-up payment to the employee.  On
December 13, 2010, DSSC instructed Ernst & Young LLP to send a letter to the
Internal Revenue Service with a draft closing agreement to resolve certain
issues identified therein (a true and correct copy of which was provided to
Acquiror).  DSSC shall (x) use commercially reasonable efforts to pursue having
such agreement executed by DSSC and the Internal Revenue Service in
substantially the same form as was provided to Acquiror, and (y) obtain the
prior written consent of Acquiror prior to entering into an agreement on terms
different in any material respect than those in the form provided to Acquiror.

 

Section 7.5             2010 Year-End Bonus Payments.  The Acquiror agrees, to
the extent that such year-end bonus payments are not paid by the Companies prior
to the Closing, to pay to each Employee a year-end bonus for the annual period
ending December 31, 2010 in accordance with the Companies’ bonus policies as of
the date hereof, provided, however, that such bonuses shall be paid in
accordance with the Acquiror’s (or its Affiliates’) general bonus payment
schedule applicable to similarly situated employees of the Acquiror, but in no
event later than February 28, 2011.

 

Section 7.6             Medical Plan Participation. The Acquiror shall take all
action necessary to ensure that all Persons (and their eligible dependents) who
participated in any medical plan maintained by the Companies immediately prior
to the Closing shall be eligible to continue participation in a medical plan
maintained by the Acquiror or any of its Affiliates.

 

38

--------------------------------------------------------------------------------


 

Section 7.7             Impermissibility; Good Faith.  In the event that any
provision hereof is not permissible under any Law or practice, the parties agree
that they shall in good faith take such actions as are permissible under such
Law or practice to carry out to the fullest extent possible the purposes of such
provision.

 

Section 7.8             Cooperation and Assistance.  The Acquiror shall, and
shall cause its Affiliates to, permit Employees to provide such assistance as is
reasonably requested by Mr. Sirkin in connection with any third-party litigation
filed against Mr. Sirkin or PJ6, to the extent that the provision of such
assistance does not unduly interfere with the Employees’ performance of their
job responsibilities and, in Mr. Sirkin’s opinion, (a) an Employee has knowledge
of relevant facts or issues, or (b) an Employee’s assistance is reasonably
necessary in respect of any such claim.  Any request for assistance by
Mr. Sirkin pursuant to this Section 7.8 shall be made in writing to the General
Counsel of the Acquiror.

 

Section 7.9             WARN Act.  The Acquiror shall not, and shall ensure that
its Affiliates (including on and after the Closing Date, the Companies) do not,
take any action or make any omission on or after the Closing that, in whole or
in part, results in liability for the Sellers pursuant to the Worker Adjustment
and Restraining Notification Act or any similar state or local laws.

 

Section 7.10           No Third Party Rights or Plan Amendments.  Regardless of
anything else contain in this Article VII, the parties do not intend for this
Article VII to amend any employee benefit plans or arrangements or create any
rights or obligations except between the parties hereto.  No Employee or other
current or former employee of the Companies or the Acquiror, or any of their
respective Affiliates, or any beneficiary or dependent thereof, or any other
person not a party to this Agreement, shall be entitled to assert any claim
hereunder.

 

ARTICLE VIII

 

TAX MATTERS

 

Section 8.1             Sales and Transfer Taxes.  Mr. Sirkin shall pay or
reimburse the Acquiror for one hundred percent (100%) of any real property
transfer Tax, sales Tax, use Tax, stamp Tax, stock transfer Tax, or other
similar Tax imposed on the transactions contemplated by this Agreement,
including with respect to the transactions contemplated by Section 2.2(a).

 

ARTICLE IX

 

CONDITIONS TO CLOSING AND RELATED MATTERS

 

Section 9.1             Conditions to Obligations of the Sellers.  The
obligation of the Sellers to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment or waiver by the Sellers in
writing in their sole discretion, at or prior to the Closing, of each of the
following conditions:

 

(a)           Representations and Warranties; Covenants.  (i) Each of the
representations and warranties of the Acquiror contained in this Agreement shall
be true and correct (without giving effect to any limitations as to materiality
or “Material Adverse Effect” set

 

39

--------------------------------------------------------------------------------


 

forth therein) as of the date hereof and as of the Closing as if made on the
Closing Date (other than representations and warranties that are made as of
another date, which representations and warranties shall have been true and
correct as of such date); provided, that for purposes of this condition, such
representations and warranties shall be deemed to be true and correct unless the
failure of such representations and warranties to be so true and correct has had
or would reasonably be expected to have an Acquiror Material Adverse Effect;
(ii) the covenants contained in this Agreement required to be complied with by
the Acquiror on or before the Closing shall have been complied with in all
material respects; and (iii) the Sellers shall have received a certificate of
the Acquiror to such effect signed by a duly authorized executive officer of the
Acquiror.

 

(b)           Approvals of Governmental Authorities.  The approvals of the
Governmental Authorities listed in Schedule 9.1(b) shall have been received (or
any waiting period shall have expired or shall have been terminated) and no such
approval shall have been revoked.  Any waiting period (and any extension of such
period) under the HSR Act applicable to the transactions contemplated by this
Agreement shall have expired or shall have been terminated.

 

(c)           Closing Deliveries.  The Acquiror shall have delivered to the
Sellers all of the items set forth in Section 2.6 that the Acquiror is
responsible for delivering.

 

(d)           No Governmental Order or Proceeding.  There shall be no
Governmental Order in existence that prohibits the Closing as contemplated by
this Agreement.

 

(e)           Ancillary Agreements.  The Acquiror shall have executed and
delivered, or caused to be executed or delivered, to Mr. Sirkin each of the
Ancillary Agreements.

 

Section 9.2             Conditions to Obligations of the Acquiror.  The
obligation of the Acquiror to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment or waiver by the Acquiror in
writing in its sole discretion, at or prior to the Closing, of each of the
following conditions:

 

(a)           Representations and Warranties; Covenants.

 

(i)            (A) Each of the representations and warranties of Mr. Sirkin
contained in Article III of this Agreement shall be true and correct (without
giving effect to any limitations as to materiality or “Material Adverse Effect”
set forth therein) as of the date hereof and as of the Closing as if made on the
Closing Date (other than representations and warranties that are made as of
another date, which representations and warranties shall have been true and
correct as of such date); provided, that for purposes of this condition, such
representations and warranties (other than the representations and warranties
set forth in Section 3.1(b), which shall be true and correct in all material
respects) shall be deemed to be true and correct unless the failure of such
representations and warranties to be so true and correct has had or would
reasonably be expected to have a Material Adverse Effect; (B) the covenants
contained in this Agreement required to be complied with by the Sellers on or
before the Closing shall have been complied with in

 

40

--------------------------------------------------------------------------------


 

all material respects; and (C) the Acquiror shall have received a certificate to
such effect signed by Mr. Sirkin.

 

(ii)           (A) Each of the representations and warranties of DSSC contained
in Article IV of this Agreement shall be true and correct (without giving effect
to any limitations as to materiality or “Material Adverse Effect” set forth
therein) as of the date hereof and as of the Closing as if made on the Closing
Date (other than representations and warranties that are made as of another
date, which representations and warranties shall have been true and correct as
of such date); provided, that for purposes of this condition, such
representations and warranties shall be deemed to be true and correct unless the
failure of such representations and warranties to be so true and correct has had
or would reasonably be expected to have a Material Adverse Effect; (B) the
covenants contained in this Agreement required to be complied with by DSSC on or
before the Closing shall have been complied with in all material respects; and
(C) the Acquiror shall have received a certificate to such effect signed by
DSSC.

 

(b)           Approvals of Governmental Authorities.  The approvals of the
Governmental Authorities listed in Schedule 9.2(b) shall have been received (or
any waiting period shall have expired or shall have been terminated) and no such
approval shall have been revoked.  Any waiting period (and any extension of such
period) under the HSR Act applicable to the transactions contemplated by this
Agreement shall have expired or shall have been terminated.

 

(c)           Closing Deliveries.  The Sellers and DSSC shall have delivered to
the Acquiror the items set forth in Sections 2.6(c), (e), (g), (h), (i), (j),
(k), (m), (o), (p), (q), (s) and (t).

 

(d)           No Governmental Order or Proceeding.  There shall be no
Governmental Order in existence that prohibits the Closing as contemplated by
this Agreement.

 

(e)           Ancillary Agreements.  Mr. Sirkin shall have executed and
delivered, or caused to be executed or delivered, to the Acquiror each of the
Ancillary Agreements.

 

(f)            The Employee Payments Amount, as set forth in the certificate of
the Chief Financial Officer of DSSC delivered to the Acquiror pursuant to
Section 2.6(t), shall not be in excess of $24,850,500; provided, however, that
if the Employee Payments Amount is in excess of $24,850,500, then this condition
shall be satisfied if the Sellers agree to reduce the Purchase Price by an
amount equal to such excess.

 

(h)           280G Consent. To the extent any individual who is a “disqualified
individual” (as defined in Section 280G(c) of the Code and the Treasury
Regulations issued under Section 280G of the Code) with respect to DSSC or any
of its Subsidiaries is expected to either (a) receive any Initial Transaction
Bonus or Additional Transaction Bonus pursuant to Section 7.2 hereof, or
(b) hold any grant under the Deferred Compensation Plans the vesting of which is
accelerated pursuant to Section 7.4(a) hereof, then such payments or accelerated
vesting shall have been approved by the shareholders of DSSC pursuant to an
approval process that complies with the provisions of Section 280G(b)(5)(B) of
the Code and the Treasury Regulations

 

41

--------------------------------------------------------------------------------


 

issued under Section 280G of the Code, specifically including, but not limited
to, the adequate disclosure requirements of Section 280G(b)(5)(B)(ii) of the
Code and the Treasury Regulations issued under Section 280G of the Code.

 

ARTICLE X

 

TERMINATION AND WAIVER

 

Section 10.1           Termination.  This Agreement may be terminated prior to
the Closing only as follows:

 

(a)           by the mutual written consent of the Sellers and the Acquiror;

 

(b)           by the Sellers or the Acquiror if the Closing shall not have
occurred on or prior to June 30, 2011 (as may be extended in accordance with
this Section 10.1(b), the “End Date”) or such later date as the parties may
mutually agree in writing; provided, however, that the right to terminate this
Agreement under this Section 10.1(b) shall not be available to any party whose
failure to take any action required to fulfill any of such party’s obligations
under this Agreement shall have been the cause of, or shall have resulted in,
the failure of the Closing to occur prior to such date; provided, further, that
the End Date may be extended by not more than forty-five (45) days by Mr. Sirkin
or the Acquiror by written notice to the other parties if the Closing shall not
have occurred as a result of the conditions set forth in Section 9.1(b) or
Section 9.2(b) failing to have been satisfied and the extending party reasonably
believes in good faith that the relevant approvals will be obtained during such
extension period; or

 

(c)           by the Sellers or the Acquiror in the event of the issuance of a
final, nonappealable Governmental Order restraining or prohibiting the
consummation of the transactions contemplated by this Agreement.

 

Section 10.2           Notice of Termination.  Any party desiring to terminate
this Agreement pursuant to Section 10.1 shall give written notice of such
termination to the other parties to this Agreement.

 

Section 10.3           Effect of Termination.

 

(a)           In the event of the termination of this Agreement as provided in
Section 10.1, this Agreement shall thereafter become void and there shall be no
liability on the part of any party to this Agreement, except as set forth in
Section 6.4, and this Article X and Article XII; provided, however, that except
as set forth in Section 10.3(b), nothing in this Agreement shall relieve the
Sellers or the Acquiror from liability for (i) failure to perform the
obligations set forth in Section 6.5 or (ii) any willful breach of this
Agreement or willful failure to perform their respective obligations under this
Agreement.

 

(b)           In the event of any termination of this Agreement by the Acquiror
pursuant to Section 10.1(b), if the failure of the Closing to have occurred on
or prior to the End Date is a result of any of the conditions set forth in
Section 9.2(a) failing to have been satisfied,

 

42

--------------------------------------------------------------------------------


 

Mr. Sirkin shall pay to the Acquiror, within five (5) Business Days of such
termination, an amount in cash equal to $2,000,000 by wire transfer of
immediately available funds to an account designated by the Acquiror as
liquidated damages to compensate the Acquiror for the expense, time and effort
of engaging in the negotiation of this Agreement and the transactions
contemplated hereby, which cash payment shall be the Acquiror’s sole and
exclusive remedy with respect to any such termination, any breach of this
Agreement by the Sellers or DSSC and any failure by the Sellers or DSSC to
perform or comply with any of their covenants, agreements or obligations
hereunder prior to any such termination.

 

Section 10.4           Extension; Waiver.  At any time prior to the Closing,
each of the Sellers and the Acquiror may (a) extend the time for the performance
of any of the obligations or other acts of the other parties, (b) waive any
inaccuracies in the representations and warranties of the other parties
contained in this Agreement or in any certificate, instrument, schedule or other
document delivered pursuant to this Agreement or (c) waive compliance by the
other parties with any of the agreements or conditions contained in this
Agreement.  Any such extension or waiver shall be valid only if set forth in an
instrument in writing signed by the party granting such extension or waiver.

 

ARTICLE XI

 

INDEMNIFICATION

 

Section 11.1           Indemnification by Mr. Sirkin.

 

(a)           After the Closing and subject to the other provisions of this
Article XI, Mr. Sirkin shall indemnify and hold harmless the Acquiror and its
Affiliates (including the Companies) and Representatives (collectively, the
“Acquiror Indemnified Parties”) against, and reimburse any Acquiror Indemnified
Party for, all Losses that such Acquiror Indemnified Party may at any time
suffer or incur, or become subject to, as a result of or in connection with the
inaccuracy or breach of any representation or warranty made by Mr. Sirkin in
Article III of this Agreement.

 

(b)           Notwithstanding any other provision to the contrary, the
cumulative aggregate indemnification obligation of Mr. Sirkin under this
Agreement shall in no event exceed one-hundred percent (100%) of the Closing
Payment.

 

Section 11.2           Notification of Claims.

 

(a)           A Person that may be entitled to be indemnified under this
Agreement (the “Indemnified Party”), shall promptly notify the party or parties
liable for such indemnification (the “Indemnifying Party”) in writing of any
pending or threatened claim or demand by a third party that the Indemnified
Party has determined has given or would reasonably be expected to give rise to a
right of indemnification under this Agreement (including a pending or threatened
claim or demand asserted by a third party against the Indemnified Party, such
claim being a “Third Party Claim”), describing in reasonable detail the facts
and circumstances with respect to the subject matter of such claim or demand;
provided, however, that the failure to provide such

 

43

--------------------------------------------------------------------------------


 

notice shall not release the Indemnifying Party from any of its obligations
under this Article XI except to the extent the Indemnifying Party is prejudiced
by such failure.

 

(b)           The Indemnified Party shall promptly and diligently defend and
control any Third Party Claim.  The Indemnified Party shall (i) allow the
Indemnifying Party and any insurance provider of the Indemnifying Party
providing coverage with respect to such Third Party Claim an opportunity to
participate in the defense of such Third Party Claim with its own counsel and at
its own expense, (ii) provide the Indemnifying Party and its counsel with copies
of all correspondence received by the Indemnified Party with respect to such
Third Party Claim promptly, but in no event greater than three (3) Business Days
following the Indemnified Party’s receipt thereof and (iii) provide the
Indemnifying Party with updates regarding any material developments with respect
to such Third Party Claim within two (2) Business Days of such developments. 
The Sellers shall, and shall cause each of their Affiliates and Representatives
to, cooperate fully with the Indemnified Party and the Indemnifying Party in the
defense of any Third Party Claim.  The Indemnified Party shall not consent to a
settlement of, or the entry of any judgment arising from, any Third Party Claim
without the consent of any Indemnifying Party, such consent not to be
unreasonably withheld, conditioned or delayed.

 

(c)           No Indemnifying Party shall have any liability under this
Article XI for any Losses arising out of or in connection with any Third Party
Claim that is settled or compromised by an Indemnified Party without the prior
consent of such Indemnifying Party (which consent shall not be unreasonably
withheld, conditioned or delayed).

 

Section 11.3             Payment.  A claim for indemnification under this
Article XI, including any Action giving rise to a claim for indemnification
under this Article XI, and the liability for and amount of damages therefor,
shall be deemed to be “finally determined” for purposes of this Article XI when
Mr. Sirkin and the Acquiror, or, in the case of any Action, when the parties to
such Action, have so determined by mutual agreement or, if disputed, when a
final non-appealable Governmental Order shall have been entered; provided, that
any costs or expenses in pursuing a Governmental Order shall be paid to the
prevailing party by the non-prevailing party; provided, further, that, for
purposes of the immediately preceding proviso, the prevailing party in such
Action shall be the party whose final settlement offer, if applicable, or prayer
for relief contains terms that more closely resemble the terms of the applicable
final non-appealable Governmental Order.  In the event a claim for
indemnification under this Article XI shall have been finally determined, the
amount of such final determination shall be paid to the Indemnified Party by the
Indemnifying Party on demand by wire transfer of immediately available funds to
the account(s) designated in writing by the Indemnified Party.

 

Section 11.4           Exclusive Remedies.  Each of the Sellers, DSSC and the
Acquiror acknowledges and agrees that:

 

(a)           prior to the Closing, subject to Section 10.3(b), the sole and
exclusive remedy of the Acquiror, whether at law or in equity, in contract or
tort, for any breach or inaccuracy of any representation or warranty contained
in this Agreement or any certificate or instrument delivered hereunder and for
any breach by the Sellers or DSSC of, or failure by the Sellers or DSSC to
perform or comply with, any covenants, agreements or obligations under this

 

44

--------------------------------------------------------------------------------


 

Agreement that, by their terms, were to have been performed or complied with at
or prior to the Closing, shall be refusal to close the purchase and sale of the
Shares hereunder.

 

(b)           following the Closing, (i) the indemnification provisions of
Article XI shall be the sole and exclusive remedies of the Acquiror, whether at
law or in equity, in contract or tort, for any breach or inaccuracy of the
representations or warranties in Article III or in the certificate delivered by
Mr. Sirkin pursuant to Section 9.2(a)(i)(C) and (ii) the Acquiror shall have no
right to indemnification hereunder or other recourse for any breach or
inaccuracy of any other representation or warranty in this Agreement or in any
other certificate or instrument delivered hereunder or for any breach by the
Sellers or DSSC of, or failure by the Sellers or DSSC to perform or comply with,
any covenants, agreements or obligations under this Agreement; and

 

(c)           THE ACQUIROR AND ITS AFFILIATES SHALL HAVE NO RECOURSE AGAINST MR.
SIRKIN FOLLOWING THE CLOSING, WHETHER AT LAW OR IN EQUITY, IN CONTRACT OR TORT,
OTHER THAN AS SET FORTH IN THIS ARTICLE XI, AND THE OTHER TRANSACTION AGREEMENTS
TO WHICH MR. SIRKIN IS A PARTY, AND THE ACQUIROR AND ITS AFFILIATES SHALL NOT
SUE OR OTHERWISE INSTITUTE, COMMENCE OR PROSECUTE ANY CLAIM OR CAUSE OF ACTION
AGAINST MR. SIRKIN WITH RESPECT TO ANY BREACH OR INACCURACY OF ANY OF THE
REPRESENTATIONS OR WARRANTIES IN ARTICLE IV OR IN THE CERTIFICATE DELIVERED BY
DSSC PURSUANT TO SECTION 9.2(a)(ii)(C) OR FOR ANY BREACH BY THE SELLERS OR DSSC
OF, OR FAILURE BY THE SELLERS OR DSSC TO PERFORM OR COMPLY WITH, ANY COVENANTS,
AGREEMENTS OR OBLIGATIONS UNDER THIS AGREEMENT.

 

Section 11.5           Additional Indemnification Provisions.

 

(a)           The Sellers and the Acquiror agree, for themselves and on behalf
of their respective Affiliates and Representatives, that with respect to each
indemnification obligation in this Agreement, (i) each such obligation shall be
calculated on an After-Tax Basis, (ii) all Losses shall be net of any
third-party insurance proceeds which have been actually recovered by the
Indemnified Party in connection with the facts giving rise to the right of
indemnification within one (1) year after the expiration of the applicable
indemnification obligation of the Indemnifying Party and (iii) in no event shall
the Indemnifying Party be liable to the Indemnified Party for any punitive,
consequential, special or indirect damages, including lost profits (other than
any such damages or lost profits actually paid to any unaffiliated third party).

 

(b)           In any case where an Indemnified Party recovers from a third
Person any amount in respect of a matter for which an Indemnifying Party has
indemnified it pursuant to Article VIII or this Article XI, such Indemnified
Party shall promptly pay over to the Indemnifying Party the amount so recovered
(after deducting therefrom the amount of expenses incurred by it in procuring
such recovery), but not in excess of the sum of (i) any amount previously paid
by the Indemnifying Party to or on behalf of the Indemnified Party in respect of
such claim and (ii) any amount expended by the Indemnifying Party in pursuing or
defending any claim arising out of such matter.

 

45

--------------------------------------------------------------------------------


 

(c)           The parties shall treat any indemnification payment made under
this Agreement as an adjustment to the Purchase Price to the extent permitted by
applicable Law.

 

(d)           Subject to Section 11.5(a), an Indemnified Party’s right to
indemnification, payment of Losses or other remedies based on any
representation, warranty, covenant or obligation of another party contained in
or made pursuant to this Agreement or any Ancillary Agreement shall not be
affected by any investigation conducted by such Indemnified Party or any of its
representatives or any knowledge acquired (or capable of being acquired) by any
such Indemnified Party or its representatives, in each case, at any time,
whether before or after the execution and delivery of this Agreement or the
Closing, or such Indemnified Party’s participation in the Closing.

 

Section 11.6           Mitigation.  Each of the parties agrees to take all
reasonable steps to mitigate their respective Losses upon and after becoming
aware of any event or condition which would reasonably be expected to give rise
to any Losses that are indemnifiable hereunder.

 

Section 11.7           Reserves. Except as expressly set forth in Section 4.18,
notwithstanding anything to the contrary in this Agreement or the other
Transaction Agreements, the Acquiror acknowledges and agrees that neither
Mr. Sirkin nor DSSC makes any representation or warranty with respect to, and
nothing contained in this Agreement (including Section 4.4), any Ancillary
Agreement, or in any other agreement, document or instrument to be delivered in
connection with the transactions contemplated hereby or thereby is intended or
shall be construed to be a representation or warranty (express or implied) of
Mr. Sirkin or DSSC, for any purpose of this Agreement, the Transaction
Agreements, or any other agreement, document or instrument to be delivered in
connection with the transactions contemplated hereby or thereby, with respect to
(a) the adequacy or sufficiency of the insurance reserves of CBIC, (b) whether
or not the reserves of CBIC were determined in accordance with any actuarial,
statutory or other standard (other than the Actuarial Standards of Practice
promulgated by the Actuarial Standards Board and SAP), (c) the effect of the
adequacy or sufficiency of the insurance reserves of CBIC on any “line item” or
asset, liability or equity amount in any financial statement of CBIC or DSSC,
(d) the future experience or profitability of the Business or that the reserves
held by CBIC or the assets supporting such reserves have been or will be
sufficient for the purposes for which they were established or (e) the valuation
of, or absence of any impairment to, any assets or liabilities associated with
the Business, including the Company Investment Assets.

 

ARTICLE XII

 

GENERAL PROVISIONS

 

Section 12.1           Survival.  The representations and warranties of
Mr. Sirkin, DSSC and the Acquiror contained in or made pursuant to this
Agreement or in any certificate furnished pursuant to this Agreement (other than
the representations and warranties made in Section 3.1, which shall survive the
Closing indefinitely) shall terminate at, and be of no further force and effect
following, the Closing.

 

Section 12.2           Expenses.  Except as may be otherwise specified in the
Transaction Agreements, all costs and expenses, including fees and disbursements
of counsel, financial

 

46

--------------------------------------------------------------------------------


 

advisers and accountants, incurred in connection with the Transaction Agreements
and the transactions contemplated by the Transaction Agreements shall be paid by
the Person incurring such costs and expenses, whether or not the Closing shall
have occurred or this Agreement is terminated.  Without limiting the generality
of the foregoing, the Sellers agree that none of the Companies have or shall pay
or reimburse, or have any obligation to pay or reimburse, any fees, costs and
expenses incurred by counsel, financial advisors and accountants of the Sellers
in connection with the Transaction Agreements and the transactions contemplated
by the Transaction Agreements.

 

Section 12.3           Notices.  All notices, requests, consents, claims,
demands and other communications under the Transaction Agreements shall be in
writing and shall be given or made (and shall be deemed to have been duly given
or made upon receipt) by delivery in person, by overnight courier service, by
facsimile or e-mail with receipt confirmed (followed by delivery of an original
via overnight courier service) or by registered or certified mail (postage
prepaid, return receipt requested) to the respective parties at the following
addresses (or at such other address for a party as shall be specified in a
notice given in accordance with this Section 12.3):

 

(a)           if to the Sellers:

 

Donald Sirkin

4735 W. Bertona

Seattle, Washington  98199

E-mail:

DonSirkin@comcast.net

 

with a copy to:

 

Sidley Austin LLP

One South Dearborn

Chicago, Illinois  60603

Attention:

Sean M. Keyvan

Facsimile:

(312) 853-7036

E-mail:

skeyvan@sidley.com

 

(b)           if to DSSC:

 

Data and Staff Service Co.

1213 Valley Street

Seattle, Washington  98109

Attention:

Kirk Eland

 

Robert Ogle

Facsimile:

(206) 343-7979

E-mail:

KirkE@cbic.com

 

BobO@cbic.com

 

with a copy to:

 

Sidley Austin LLP

One South Dearborn

 

47

--------------------------------------------------------------------------------


 

Chicago, Illinois  60603

Attention:

Sean M. Keyvan

Facsimile:

(312) 853-7036

E-mail:

skeyvan@sidley.com

 

(c)           if to the Acquiror:

 

RLI Corp.

9025 N. Lindbergh Drive

Peoria, Illinois 61615

Attention:

Daniel Kennedy

Facsimile:

(309) 689-3935

E-mail:

dan.kennedy@rlicorp.com

 

with a copy to:

 

Katten Muchin Rosenman LLP

525 W. Monroe Street

Chicago, Illinois 60661

Attention:

Walter S. Weinberg

Facsimile:

(312) 577-8771

E-mail:

walter.weinberg@kattenlaw.com

 

Section 12.4           Public Announcements.  Except as may be required by Law
(including securities Laws) or applicable securities exchange rules, prior to
Closing none of the parties to this Agreement, nor any of their respective
Affiliates or Representatives, shall make any public announcements in respect of
this Agreement or the transactions contemplated by this Agreement without the
prior consent of the other parties (which consent shall not be unreasonably
withheld or delayed), and prior to any announcement the parties shall cooperate
as to the timing and contents of any such announcement.  Prior to Closing,
unless such communication is otherwise made in accordance with a communications
plan or guidelines agreed by DSSC and the Acquiror, DSSC shall permit the
Acquiror to review in advance, and provide input with respect to the content of,
any communications with any customers, agents or employees of, or other Persons
with significant business relationships with, any of the Companies concerning
the transactions contemplated by this Agreement.

 

Section 12.5           Severability.  If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced under any Law or as
a matter of public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated by this Agreement is not
affected in any manner materially adverse to any party.  Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the parties to this Agreement shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated by this Agreement be consummated as originally contemplated to the
greatest extent possible.

 

48

--------------------------------------------------------------------------------


 

Section 12.6           Entire Agreement.  Except as otherwise expressly provided
in the Transaction Agreements, the Transaction Agreements constitute the entire
agreement of the parties hereto with respect to the subject matter of the
Transaction Agreements and supersede all prior agreements and undertakings, both
written and oral, other than the Non-Disclosure Agreement to the extent not in
conflict with this Agreement, between or on behalf of the Sellers, on the one
hand, and the Acquiror and/or its Affiliates, on the other hand, with respect to
the subject matter of the Transaction Agreements.

 

Section 12.7           Assignment. This Agreement shall not be assigned by any
party without the prior written consent of the other parties hereto, except that
the Acquiror may assign any or all of its rights and obligations hereunder to
any of its wholly-owned Subsidiaries; provided, however, that no such assignment
shall release the Acquiror from any liability or obligation under this
Agreement. Any attempted assignment in violation of this Section 12.7 shall be
void.  This Agreement shall be binding upon, shall inure to the benefit of, and
shall be enforceable by and against the parties hereto, their heirs and estates,
and their permitted successors and assigns.

 

Section 12.8           No Third Party Beneficiaries.   Except as provided in
Article XI with respect to Acquiror Indemnified Parties, this Agreement is for
the sole benefit of the parties to this Agreement and their permitted successors
and assigns and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person or entity any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.

 

Section 12.9           Amendment.  No provision of this Agreement or any other
Transaction Agreement, including any Exhibits or Schedules thereto, may be
amended, supplemented or modified except by a written instrument making specific
reference hereto or thereto signed by all the parties to such agreement.  No
consent from any Indemnified Party under Article XI (other than the parties to
this Agreement) shall be required in order to amend this Agreement.

 

Section 12.10         Disclosure Schedule.  Except with respect to Article III,
(for which disclosure must be on a Section of the Disclosure Schedule
specifically referenced in Article III), any disclosure with respect to any
Section of this Agreement, shall be deemed to be disclosed for purposes of other
Sections of this Agreement to the extent that such disclosure sets forth facts
in sufficient detail so that the relevance of such disclosure would be
reasonably apparent on its face to a reader of such disclosure.  Matters
reflected in any Schedule or Section of the Disclosure Schedule or the Acquiror
Disclosure Schedule, are not necessarily limited to matters required by this
Agreement to be so reflected.  Such additional matters are set forth for
informational purposes and do not necessarily include other matters of a similar
nature.  No reference to or disclosure of any item or other matter in any
Schedule or Section of the Disclosure Schedule shall be construed as an
admission or indication that such item or other matter is material or that such
item or other matter is required to be referred to or disclosed in this
Agreement.  Without limiting the foregoing, no such reference to or disclosure
of a possible breach or violation of any contract, Law or Governmental Order
shall be construed as an admission or indication that breach or violation exists
or has actually occurred.

 

Section 12.11         Submission to Jurisdiction.  Each of the Sellers, DSSC and
the Acquiror irrevocably and unconditionally:

 

49

--------------------------------------------------------------------------------


 

(a)           submits for itself and its property in any Action arising out of
or relating to the Transaction Agreements, the transactions contemplated by the
Transaction Agreements, the formation, breach, termination or validity of the
Transaction Agreements or the recognition and enforcement of any judgment in
respect of the Transaction Agreements, to the exclusive jurisdiction of the
state or federal court sitting in New York, New York, and appellate courts
having jurisdiction of appeals from any of the foregoing, and agrees that all
claims in respect of any such Action shall be heard and determined in such New
York courts or, to the extent permitted by law, in such federal court;

 

(b)           consents that any such Action may and shall be brought in such
courts and waives any objection that it may now or hereafter have to the venue
or jurisdiction of any such Action in any such court or that such Action was
brought in an inconvenient court and agrees not to plead or claim the same;

 

(c)           agrees that service of process in any such Action may be effected
by mailing a copy of such process by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address as provided in Section 12.3; and

 

(d)           agrees that nothing in this Agreement or any other Transaction
Agreement shall affect the right to effect service of process in any other
manner permitted by the Laws of the State of New York.

 

Section 12.12         Governing Law.  This Agreement shall in all respects be
governed by, and construed in accordance with, the Laws of the State of New York
without giving effect to any conflicts of law principles of such state to the
extent such principles would require or permit the application of the Laws of
another jurisdiction.

 

Section 12.13         Waiver of Jury Trial.  Each party hereto irrevocably and
unconditionally waives any and all right to trial by jury in any Action (whether
based on contract, tort or otherwise) arising out of or relating to the
transactions contemplated by this Agreement or any other Transaction Agreements,
or its performance under or the enforcement of this Agreement or any other
Transaction Agreement.

 

Section 12.14         Specific Performance.  The parties agree that irreparable
damage would occur in the event that any of the terms or provisions of this
Agreement were not performed in accordance with their specific wording or were
otherwise breached.  It is accordingly agreed that, notwithstanding anything to
the contrary contained in this Agreement, each of the parties hereto shall be
entitled to injunctive or other equitable relief to prevent or cure breaches of
this Agreement and to enforce specifically the terms and provisions hereof in
any court referenced in Section 12.11(a) having jurisdiction, without the
necessity of posting a bond or other security or proving irreparable harm and
without regard to the adequacy of any remedy at law, such remedy being in
addition to any other remedy to which any party may be entitled at law or in
equity.

 

Section 12.15         Rules of Construction.  Interpretation of the Transaction
Agreements (except as specifically provided in any such agreement, in which case
such specified rules of construction shall govern with respect to such
agreement) shall be governed by the following rules of construction:  (a) words
in the singular shall be held to include the plural and vice versa,

 

50

--------------------------------------------------------------------------------


 

and words of one gender shall be held to include the other gender as the context
requires; (b) references to the terms Article, Section, paragraph, Exhibit and
Schedule are references to the Articles, Sections, paragraphs, Exhibits and
Schedules to this Agreement unless otherwise specified; (c) references to “$”
shall mean U.S. dollars; (d) the word “including” and words of similar import
when used in the Transaction Agreements shall mean “including without
limitation,” unless otherwise specified; (e) the word “or” shall not be
exclusive; (f) provisions shall apply, when appropriate, to successive events
and transactions; (g) the headings contained in the Transaction Agreements are
for reference purposes only and shall not affect in any way the meaning or
interpretation of the Transaction Agreements; (h) a reference to any Person
includes such Person’s successors and permitted assigns; (i) any reference to
“days” means calendar days unless Business Days are expressly specified; (j) the
Transaction Agreements shall be construed without regard to any presumption or
rule requiring construction or interpretation against the party drafting or
causing any instrument to be drafted; and (k) references to delivery of
documents and information hereunder shall include (A) the posting of such
documents or information in the electronic “data room” maintained on behalf of
the Companies at least two (2) Business Days prior to the date hereof , provided
that such documents and information were labeled and classified in a manner such
that a reasonable person, using reasonable diligence, would understand that such
document was in such electronic data room, and (B) delivery in written form,
including electronic mail, prior to the date hereof.

 

Section 12.16         Counterparts.  Each of the Transaction Agreements may be
executed in two or more counterparts, and by the different parties to each such
agreement in separate counterparts, each of which when executed shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement.  Delivery of an executed counterpart of a signature page to any
Transaction Agreement by facsimile or other electronic transmission (including
.PDF format) shall be as effective as delivery of a manually executed
counterpart of any such Transaction Agreement.

 

[Signature Page Follows]

 

51

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Sellers and the Acquiror have caused this Agreement to
be executed on the date first written above.

 

 

 

DONALD SIRKIN, in his individual capacity

 

 

 

 

 

 

 

 

By:

/s/ Donald Sirkin

 

 

 

 

 

 

 

 

DONALD SIRKIN, as Trustee of the Data and Staff Service Co. Employee Stock
Ownership Program

 

 

 

 

 

 

 

 

By:

/s/ Donald Sirkin

 

 

 

 

 

 

 

 

DATA AND STAFF SERVICE CO.

 

 

 

 

 

 

 

 

By:

/s/ Donald Sirkin

 

 

Name:  Donald Sirkin

 

 

Title:  President and Chief Executive Officer

 

 

 

 

 

 

 

 

RLI INSURANCE COMPANY

 

 

 

 

 

 

 

 

By:

/s/ Jonathan E. Michael

 

 

Name:  Jonathan E. Michael

 

 

Title:  Chief Executive Officer

 

 

Signature Page to Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Definitions

 

“409A Non-Compliance” shall have the meaning set forth in Section 7.4(b).

 

“409A Remediation” shall have the meaning set forth in Section 7.4(b).

 

“Acquiror” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Acquiror Disclosure Schedule” means the disclosure schedule delivered by the
Acquiror to the Sellers and which forms a part of this Agreement.

 

“Acquiror Indemnified Parties” shall have the meaning set forth in
Section 11.1(a).

 

“Acquiror Material Adverse Effect” means a material adverse effect on the
ability of the Acquiror to perform its obligations under this Agreement or the
Transaction Agreements to which it is a party or to consummate the transactions
contemplated hereby or thereby on a timely basis.

 

“Acquisition Transaction” shall have the meaning set forth in Section 6.11.

 

“Action” means any claim, action, suit, arbitration, complaint, equitable
action, litigation, hearing, audit, investigation (Known to DSSC) or proceeding
by or before any Governmental Authority.

 

“Actuarial Analyses” shall mean all actuarial reports prepared by actuaries,
independent or otherwise, with respect to CBIC for any specified annual period,
and all material attachments, addenda, supplements and modifications thereto. 
For the avoidance of doubt, “Actuarial Analyses” shall not include any actuarial
reports prepared with respect to any interim periods.

 

“Additional Transaction Bonus” shall have the meaning set forth in
Section 7.2(b).

 

“Additional Transaction Bonus Accrual” shall mean an amount equal to (a) the
aggregate amount of the Additional Transaction Bonus payments plus (b) any
payroll tax obligations of the Companies created by such payments minus (c) the
product of (i) 35% multiplied by (ii) the sum of (a) and (b) above.

 

“Administrators” shall mean each managing general agent, third party
administrator or claims adjuster or manager, at the time such Person managed or
administered business (including the administration, handling or adjusting of
claims) for or on behalf of CBIC.

 

“Affiliate” means, with respect to any specified Person, any other Person that,
at the time of determination, directly or indirectly through one or more
intermediaries, Controls, is Controlled by or is under common Control with such
specified Person.

 

“Affiliate Agreements” shall have the meaning set forth in Section 4.20.

 

A-1

--------------------------------------------------------------------------------


 

“After-Tax Basis” means that, in determining the amount of the payment necessary
to indemnify any party against, or reimburse any party for, Losses, the amount
of such Losses shall be determined net of any Tax benefit reasonably expected to
be derived as the result of sustaining or paying such Losses (including as the
result of facts or circumstances due to which the Indemnified Party sustained or
paid such Losses).  All calculations shall be made at the time of the relevant
indemnification payment using reasonable assumptions (as agreed to by the
Indemnifying Party and the Indemnified Party) and present value concepts (using
a discount rate equal to the applicable federal rate in effect at the time of
the event giving rise to the Loss (based on the federal mid-term rate)).

 

“Agents” shall mean each insurance agent, general agent, agency, producer,
broker, reinsurance intermediary, managing general agent and managing general
underwriter currently writing, selling, producing, underwriting or administering
business for or on behalf of CBIC, including such party’s and its Subsidiaries’
salaried employees.

 

“Agreement” means this Stock Purchase Agreement, dated as of December 22 2010,
by and between the Sellers, DSSC and the Acquiror, including the Disclosure
Schedule, the Acquiror Disclosure Schedule and the other Schedules and Exhibits
hereto, and all amendments to such agreement made in accordance with
Section 12.9.

 

“Alaska Frontier” shall have the meaning set forth in the Preliminary Statements
of this Agreement.

 

“Ancillary Agreements” means the Intellectual Property License Agreement, the
Employee Lease Agreement, the Lease Agreement, the Closing Agreement and any
agreements, documents, instruments, or certificates as may entered into pursuant
to Section 2.2(a).

 

“Annual Statements” shall have the meaning set forth in Section 4.4(b).

 

“Audited Financial Statements” shall have the meaning set forth in
Section 4.4(a).

 

“Burdensome Condition” shall have the meaning set forth in Section 6.5(a).

 

“Business” means the business of selling, marketing and underwriting surety
bonds and property and casualty insurance policies, as conducted by the
Companies in the ordinary course of business.

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which commercial banks in the City of Seattle, Washington are required or
authorized by Law to be closed.

 

“Capital Rights” shall have the meaning set forth in Section 3.1(a).

 

“Capital Shares” shall have the meaning set forth in Section 3.1(a).

 

“CBIC” shall have the meaning set forth in the Preliminary Statements of this
Agreement.

 

A-2

--------------------------------------------------------------------------------


 

“Closing” shall have the meaning set forth in Section 2.4.

 

“Closing Agreement” means the Closing Agreement to be entered into pursuant to
Section 6.8 and which shall be substantially in the form set forth as Exhibit I.

 

“Closing Date” shall have the meaning set forth in Section 2.4.

 

“Closing Payment” shall have the meaning set forth in Section 2.5(b).

 

“CMC” shall have the meaning set forth in the Preliminary Statements of this
Agreement.

 

“COBRA” means Section 4980B of the Code and Title I, Subtitle B, Part 6 of
ERISA.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Companies” shall mean, collectively, DSSC and the Transferred Subsidiaries.

 

“Company Intellectual Property” shall have the meaning set forth in
Section 4.9(a).

 

“Company Investment Assets” shall have the meaning set forth in Section 4.14.

 

“Company Owned Intellectual Property” means the Company Intellectual Property
that is owned by one of the Companies and, for the avoidance of doubt, does not
include any Intellectual Property included within the Excluded Assets or the
Retained Assets.

 

“Control” means, as to any Person, the power to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting securities, by contract or otherwise. The terms “Controlled”, “Controlled
by”, “under common Control with” and “Controlling” shall have correlative
meanings.

 

“Deferred Compensation Plans” shall mean the Amended and Restated Data & Staff
Service Co. Executive Non-Qualified Retirement Plan and the Stock Appreciation
Rights Agreements entered into between DSSC and certain Employees.

 

“Disclosure Schedule” means the disclosure schedule delivered by the Sellers to
the Acquiror and which forms a part of this Agreement.

 

“D&O Indemnified Person” shall have the meaning set forth in Section 6.9.

 

“DSSC” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“DSSC AZ” shall have the meaning set forth in the Preliminary Statements of this
Agreement.

 

“Employee” means each individual who immediately prior to the Closing is
employed by any of the Companies (including any person on leave).

 

“Employee Agreements” shall have the meaning set forth in Section 7.1(c).

 

A-3

--------------------------------------------------------------------------------


 

“Employee Lease Agreement” means the agreement for certain services to be
entered into pursuant to Section 6.8 and which shall be substantially in the
form set forth as Exhibit H.

 

“Employee Payments Amount” shall have the meaning set forth in Section 2.6(t).

 

“Employee Plans” shall have the meaning set forth in Section 4.11(a).

 

“End Date” shall have the meaning set forth in Section 10.1(b).

 

“Environmental Law” means any Law relating to (a) pollution, contamination or
protection of the environment, including the production, use, labeling,
handling, transportation, treatment, storage, disposal, release or discharge of
Hazardous Materials, (b) the protection of public health and safety, or
(c) natural resources or natural resource damages, including the Clean Air Act,
the Clean Water Act, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, the Emergency Planning and Community Right-to-Know Act of
1986, the Occupational Safety and Health Act of 1970, and the Resource
Conservation and Recovery Act of 1976.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ESOP” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Excluded Assets” shall have the meaning set forth in Section 2.2(a).

 

“Excluded Assets Purchase Price” shall have the meaning set forth in
Section 2.2(a).

 

“Financial Statements” shall have the meaning set forth in Section 4.4(a).

 

“GAAP” means generally accepted accounting principles used in the United States.

 

“Governing Documents” shall mean, with respect to an entity:  (a) if a
corporation, the articles or certificate of incorporation and the bylaws of such
entity; (b) if a general partnership, the partnership agreement and any
statement of partnership; (c) if a limited partnership, the limited partnership
agreement and the certificate of limited partnership; (d) if a limited liability
company, the articles or certificate of organization and the operating
agreement; (e) if another type of Person, any other charter or similar document
adopted or filed in connection with the creation, formation or organization of
the Person; (f) all equity holders’ agreements, voting agreements, voting trust
agreements, joint venture agreements, registration rights agreements or other
similar agreements; and (g) any amendment or supplement to any of the foregoing.

 

“Governmental Authority” means any United States federal, state or local or any
non-U.S. government, political subdivision, governmental, regulatory or
administrative authority, instrumentality, agency, body or commission,
self-regulatory organization or any court, tribunal, or judicial or arbitral
body.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

A-4

--------------------------------------------------------------------------------


 

“Hazardous Materials” means (a) petroleum, petroleum products, by-products or
breakdown products, radioactive materials, friable asbestos or polychlorinated
biphenyls, and (b) any chemical, material or substance defined or regulated as
toxic or as a pollutant, contaminant or waste under any Environmental Law.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations under such Act.

 

“Indebtedness” means all (a) indebtedness of any of the Companies for borrowed
money, (b) obligations of any of the Companies evidenced by notes, bonds or
debentures (other than performance, surety and appeal bonds issued by CBIC in
the ordinary course of its insurance business consistent with past practice in
respect of which CBIC’s liability remains contingent), (c) amounts payable by
any of the Companies in connection with the termination as of the Closing Date
of any interest rate hedging or swap contracts, (d) all obligations under leases
which have been or should be, in accordance with GAAP, recorded as capital
leases in respect of which any of the Companies is liable as lessee, (e) all
non-compete payments, earn-out obligations and other obligations to former
owners of businesses acquired by any of the Companies, in each case, which have
yet to be paid, (f) obligations of any of the Companies under any conditional
sale or other title retention agreement to which any of the Companies is a
party, (g) obligations of any of the Companies with respect to the deferred
purchase price of property or services (other than accounts payable and accrued
employee expenses in each case incurred in the ordinary course of business
consistent with past practice), (h) obligations of any of the Companies secured
by Liens (other than Permitted Liens) on property owned by any of the Companies;
and (i) guarantees of any third party obligations of the kind described in
(a) through (h) of this definition.

 

“Indemnified Party” shall have the meaning set forth in Section 11.2(a).

 

“Indemnifying Party” shall have the meaning set forth in Section 11.2(a).

 

“Initial Transaction Bonus” shall have the meaning set forth in Section 7.2(a).

 

“Initial Transaction Bonus Accrual” shall mean an amount equal to (a) the
aggregate amount of the Initial Transaction Bonus payments plus (b) any payroll
tax obligations of the Companies created by such payments minus (c) the product
of (i) 35% multiplied by (ii) the sum of (a) and (b) above.

 

“Intellectual Property” means:  (i) patents, patent applications and statutory
invention registrations, including reissues, divisions, continuations,
continuations in part, extensions and reexaminations thereof, inventions, and
all rights to the foregoing provided by international treaties or conventions,
(ii) trademarks, service marks, trade dress, logos, trade names, internet domain
names, and registrations and applications for registration thereof, all rights
therein provided by international treaties or conventions, and all reissues,
extensions and renewals of any of the foregoing, together with the goodwill of
the business associated therewith, (iii) copyrights, whether or not registered,
and registrations, applications for registration and renewals thereof,
(iv) trade secrets, (v) websites and content therein, (vi) computer programs,
including operating systems, applications, routines, interfaces, and algorithms,
whether in source code or

 

A-5

--------------------------------------------------------------------------------


 

object code, and (vii) ideas, know-how, processes and techniques, research and
development information, artwork and graphic design, drawings, specifications,
blueprints, manuals and documentation, data, improvements, databases and
promotional materials.

 

“Intellectual Property License Agreement” means the license agreement to be
entered into pursuant to Section 6.8 and which shall be substantially in the
form set forth as Exhibit F.

 

“Insurance Laws” means, with respect to any jurisdiction, all applicable
insurance statutes and laws, the rules, regulations, directives, orders or
decrees of the applicable Governmental Authority of such jurisdiction and the
court decisions relating to the foregoing.

 

“Insurance Subsidiary” shall mean any direct or indirect Subsidiary of DSSC that
issues insurance policies or that is required to be licensed as an insurance
company, reinsurance company or insurance intermediary.

 

“Knowledge of DSSC” means (the actual knowledge of Donald Sirkin, R. Kirk Eland,
Robert M. Ogle, Jeffrey Thomas and John Reese Burnett, Jr. as of the date of
this Agreement.  The term “Known to DSSC” shall have a correlative meaning.

 

“Knowledge of the Acquiror” means the actual knowledge of Mike Stone, Daniel
Kennedy and Aaron Jacoby as of the date of this Agreement.

 

“Law” means any U.S. federal, state, local or non-U.S. statute, law, ordinance,
regulation, rule, code, order or other requirement or rule of law, including the
common law.

 

“Lease Agreement” means the building lease to be entered into pursuant to
Section 6.8 and which shall be substantially in the form set forth as Exhibit G.

 

“Leased Real Property” shall have the meaning set forth in Section 4.16(b).

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, security
interest, encumbrance, claim or lien.

 

“Losses” means all damages, costs, expenses, Taxes, liabilities, obligations and
claims of any kind (including any Action brought by any Governmental Authority
or Person and including reasonable attorneys’ fees).

 

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, results of operations, properties, assets or business of the
Companies as of the date hereof, taken as a whole; provided, however, that any
adverse effect arising out of, resulting from or attributable to (i) events or
circumstances occurring following the date of this Agreement affecting political
conditions, the economy, capital, financial or currency markets or the insurance
industry generally, (ii) the negotiation, announcement or performance of the
transactions contemplated by this Agreement or the other Transaction Agreements,
(iii) changes in applicable Law, GAAP, SAP or other accounting or actuarial
principles or standards, (iv) actions permitted or required to be taken or
omitted pursuant to this Agreement or taken with the Acquiror’s consent, (v) the
credit, financial strength or other ratings (other than the facts underlying any
such ratings) of any of the Companies (other than any downgrade by A.M. Best

 

A-6

--------------------------------------------------------------------------------


 

Company, Inc. of CBIC’s financial strength rating below “A-”), (vi) any matter
set forth in the Disclosure Schedule, (vii) the effect of any action taken by
the Acquiror or its Affiliates, (viii) acts of God, (ix) acts of war, sabotage,
terrorism or military actions, (x) any failure to meet projections, estimates or
forecasts, or (xi) the identity of the Acquiror, shall not constitute or be
deemed to contribute to a Material Adverse Effect, and otherwise shall not be
taken into account in determining whether a Material Adverse Effect has occurred
or would be reasonably likely to occur; provided, that in the case of (i),
(iii), (viii) and (ix) above, such effect does not disproportionately affect the
Companies, or (b) the ability of the Sellers to perform their obligations under
this Agreement or the other Transaction Agreements to which they are party or to
consummate the transactions contemplated hereby or thereby on a timely basis.

 

“Material Contract” means any contract, agreement, instrument or other legally
binding and enforceable commitment to which any of the Companies is a party
(other than Real Property Leases and insurance policies and insurance
certificates issued by the any of the Companies) which (i) calls for the payment
by or on behalf of any of the Companies in excess of $100,000 per annum, or the
delivery by any of the Companies of goods or services with a fair market value
in excess of $100,000 per annum, during the remaining term thereof;
(ii) provides for any of the Companies to receive any payments in excess of, or
any property with a fair market value in excess of, $100,000 or more during the
remaining term thereof; (iii) contains covenants limiting the ability of any of
the Companies in any material respect (taken as a whole) to engage in any line
of business or to compete with any Person; (iv) concerns the employment of or
any severance or change of control bonus or similar bonus for any individual
employed by any of the Companies and any such contract with an advisor or
independent contractor of any of the Companies; (v) relates to bonds,
debentures, notes, loans, credit or loan agreements or loan commitments,
mortgages, indentures, guarantees or other contracts relating to Indebtedness;
(vi) relates to a joint venture or partnership, or any other contracts providing
for the sharing of any profits; (vii) includes options, commitments or rights
with, to or in any third party to acquire any assets or properties, real,
personal or mixed, or any interest therein, of any of the Companies; and
(viii) relates to a capital expenditure in excess of $100,000.

 

“Material Permits” shall have the meaning set forth in Section 4.8(a).

 

“Mr. Sirkin” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Non-Disclosure Agreement” shall have the meaning set forth in Section 6.4.

 

“NWGA” shall have the meaning set forth in the Preliminary Statements of this
Agreement.

 

“Paid Time Off” shall have the meaning set forth in Section 7.1(d).

 

“Permits” shall mean permits, certifications, registrations, franchises,
concessions licenses, variances and  authorizations of all Governmental
Authorities necessary for the ownership and conduct of the business of a party
or its Subsidiaries (including any insurance licenses or permissions from
insurance regulatory authorities) in each of the jurisdictions in which any of
the Companies currently conduct or operate their businesses.

 

A-7

--------------------------------------------------------------------------------


 

“Permitted Liens” means the following Liens: (a) Liens that secure Indebtedness
that is set forth in Section 4.4(d) of the Disclosure Schedule; (b) Liens for
Taxes, assessments or other governmental charges or levies that are not yet due
or payable or that are being contested in good faith by appropriate proceedings
for which reserves have been established on the Financial Statements; (c)
statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen, repairmen and other Liens imposed by Law and on a basis consistent
with past practice for amounts not yet due; (d) Liens incurred or deposits made
in the ordinary course of business and on a basis consistent with past practice
in connection with workers’ compensation, unemployment insurance or other types
of social security; (e) Liens arising in the ordinary course in connection with
any statutory deposit requirements of general applicability imposed by any state
insurance regulatory authority; (f) Liens not created by any of the Companies
that affect the underlying fee interest of any Leased Real Property; and (g) in
the case of Leased Real Property, zoning, building, or other restrictions,
variances, covenants, rights of way, encumbrances, and easements of record, none
of which, individually or in the aggregate, interfere in any material respect
with the present use of or occupancy of the affected parcel by any of the
Companies.

 

“Person” means any natural person, general or limited partnership, corporation,
limited liability company, limited liability partnership, firm, association or
organization or other legal entity.

 

“PJ6” shall mean PJ6, Inc., a Washington corporation.

 

“Policies” shall mean all insurance policies, policy forms, binders, slips,
treaties, certificates, insurance or reinsurance contracts or participation
agreements and other agreements of insurance or reinsurance, whether individual
or group (including all applications, supplements, endorsements, riders and
ancillary agreements in connection therewith) and all amendments, applications
and certificates pertaining thereto issued by CBIC.

 

“Property Catastrophe Reinsurance Agreement” shall have the meaning set forth in
Section 6.14.

 

“Purchase Price” shall have the meaning set forth in Section 2.4.

 

“Quarterly Statements” shall have the meaning set forth in Section 4.4(b).

 

“Real Property Lease” shall have the meaning set forth in Section 4.16(b)(i).

 

“Registered Intellectual Property” shall have the meaning set forth in
Section 4.9(b).

 

“Reinsurance Agreements” shall mean any ceded reinsurance or retrocession
treaties or agreements, slips, binders, cover notes or other similar
arrangements to which CBIC is a party or under which CBIC has any existing
material rights, obligations or liabilities.

 

“Renewal Notice” shall have the meaning set forth in Section 6.14.

 

“Representative” of a Person means the directors, officers, employees, advisors,
agents, stockholders, consultants, accountants, investment bankers or other
representatives of such Person and of such Person’s Affiliates.

 

A-8

--------------------------------------------------------------------------------


 

“Retained Assets” shall have the meaning set forth in Section 2.2(b).

 

“SAP” means the statutory accounting practices prescribed or permitted by the
Washington State Office of the Insurance Commissioner.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations under such Act.

 

“Sellers” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Share Repurchase Amount” means any amount paid by DSSC to the ESOP in
connection with the redemption or repurchase by DSSC of any Shares owned by the
ESOP during the period beginning on the date hereof and ending on the Closing
Date.

 

“Shares” shall have the meaning set forth in the Preliminary Statements to this
Agreement.

 

“Standard Severance Amount” shall have the meaning set forth in Section 7.1(e).

 

“Statutory Statements” shall have the meaning set forth in Section 4.4(b).

 

“Subdivision Bonds Reinsurance Agreement” shall have the meaning set forth in
Section 6.12.

 

“Subsidiary” of any Person means any corporation, general or limited
partnership, joint venture, limited liability company, limited liability
partnership or other Person that is a legal entity, trust or estate of which (or
in which) (i) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the board of directors (or a majority of another
body performing similar functions) of such corporation or other Person
(irrespective of whether at the time capital stock of any other class or classes
of such corporation or other Person shall or might have voting power upon the
occurrence of any contingency), (ii) more than fifty-percent (50%) of the
interest in the capital or profits of such partnership, joint venture or limited
liability company or (iii) more than fifty-percent (50%) of the beneficial
interest in such trust or estate, is at the time of determination directly or
indirectly owned or Controlled by such Person.

 

“Supplemental Severance Amount” shall have the meaning set forth in
Section 7.1(e).

 

“Systems” shall have the meaning set forth in Section 4.9(f).

 

“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, capital gains, franchise, alternative or add-on minimum, estimated,
sales, use, goods and services, transfer, registration, value added, excise,
severance, stamp, occupation, premium, unclaimed property or escheat, windfall
profit, real property, ad valorem, personal property, capital stock, social
security, unemployment, employment, disability, payroll, employee or other
withholding, or other tax, of any kind whatsoever, whether disputed or not,
imposed by any Tax Authority, including any interest, penalties or additional
amounts with respect thereto.

 

A-9

--------------------------------------------------------------------------------


 

“Tax Allocation Agreement” shall mean any written agreement for the allocation
or sharing of tax liability or benefits among entities as a result of such
entities filing Tax Returns on an affiliated, consolidated, combined or unitary
group basis.

 

“Tax Authority” means any Governmental Authority having jurisdiction over the
assessment, determination, collection or imposition of any Tax.

 

“Tax Returns” means all returns, declarations, reports, claims for refund,
information returns or other documents (including any amendments, related or
supporting schedules, statements or other information) filed or required to be
filed in connection with the determination, assessment or collection of Taxes of
any party or the administration of any laws, regulations or administrative
requirements relating to any Taxes.

 

“Third Party Claim” shall have the meaning set forth in Section 11.2(a).

 

“Third Party Consents” shall have the meaning set forth in Section 6.5(e).

 

“Third Party Licenses” shall have the meaning set forth in Section 4.9(d).

 

“Transaction Agreements” means, collectively, this Agreement and each of the
Ancillary Agreements.

 

“Transferred Subsidiaries” shall have the meaning set forth in the Preliminary
Statements of this Agreement.

 

“Unaudited Financial Statements” shall have the meaning set forth in
Section 4.4(a).

 

A-10

--------------------------------------------------------------------------------